                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                              2/26/2020
                                                                             DATE FILED: ______________
---------------------------------------------------------------X
MICAH A. SALISBURY,                                            :
                                                               :
                           Plaintiff,                          :   No. 19-CV-706 (JLC)
                                                               :
                  -against-                                    :
                                                               :
ANDREW M. SAUL,                                                :
Commissioner, Social Security                                  :
Administration,1                                               :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X




                                            OPINION AND ORDER




1 Andrew M. Saul is now the Commissioner of the Social Security Administration.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Saul is hereby
substituted for former Acting Commissioner Nancy A. Berryhill as the defendant in
this action.
                                                     Table of Contents
I.        BACKGROUND ...................................................................................................... 1
     A.        Procedural Background ...................................................................................... 1
     B.     The Administrative Record ................................................................................. 3
          1.  Salisbury’s Background ................................................................................... 4
          2.  Relevant Medical Evidence ........................................................................... 11
            a. Treatment History ..................................................................................... 11
              i. Hospitalization of March 3, 2008 ........................................................... 11
              ii. Scott Levin, M.D.—Treating Orthopedist ............................................. 11
              iii. Syed Hosain, M.D.—Treating Pain Management Physician ............... 13
              iv. Physical Therapy .................................................................................... 16
              v. Gurinder Mehar, M.D.—Treating Primary Care Physician ................. 17
              vi. East Orange Psychiatric Associates LLP .............................................. 18
            b. Opinion Evidence ....................................................................................... 21
              i. Physical Impairment Assessments ........................................................ 21
                 a) Gurinder Mehar, M.D.—Treating Primary Care Physician ............. 21
                 b) Syed Hosain, M.D.—Treating Pain Management Physician ............ 23
                 c) Jeffrey Degan, M.D.—Examining Neurosurgeon .............................. 25
                 d) Sunitha Polepalle, M.D.—Independent Medical Examiner .............. 27
                 e) Rita Figueroa, M.D.—Consultative Surgeon ..................................... 27
              ii. Mental Impairment Assessments .......................................................... 29
                 a) Todd Rochman, M.D.—Treating Psychiatrist ................................... 29
                 b) Alison Murphy, Ph.D.—Consultative Psychiatrist ........................... 31
            c. Non-Medical Evidence ............................................................................... 34
              i. A. DelNero—SSA Single Decisionmaker ............................................... 34
              ii. Julie Salisbury—Spouse ........................................................................ 34
          3. ALJ Hearings ................................................................................................. 36
            a. The 2010 ALJ Hearing .............................................................................. 36
            b. The 2011 ALJ Hearing .............................................................................. 39
            c. The 2018 ALJ Hearing .............................................................................. 44
II. DISCUSSION ....................................................................................................... 49
     A.        Legal Standards ................................................................................................ 49
          1.     Judicial Review of Commissioner’s Determinations .................................... 49
          2.     Commissioner’s Determination of Disability ............................................... 51
               a. Five-Step Inquiry ....................................................................................... 52
               b. Treating Physician’s Rule .......................................................................... 53
               c. Claimant’s Credibility................................................................................ 56
     B.     ALJ Decisions .................................................................................................... 58
          1. The 2010 ALJ Decision.................................................................................. 58
          2. The 2012 ALJ Decision.................................................................................. 60


                                                                   i
        3.    The 2018 ALJ Decision.................................................................................. 61
   C.     Analysis ............................................................................................................. 68
        1.  The ALJ’s RFC Determination is Not Supported by Substantial
            Evidence ......................................................................................................... 68
          a. The Determination that Salisbury Can Perform Less than the Full Range
              of Sedentary Work as Defined by the ALJ Lacks Substantial Support .. 70
          b. The Determination that Salisbury Can Be On Task At All Times Lacks
              Substantial Support ................................................................................... 75
        2. The ALJ’s Credibility Determination is Not Supported by Substantial
            Evidence ......................................................................................................... 77
        3. Because the Record Contains Persuasive Proof of Disability, The
            Appropriate Remedy is Remand Solely for the Calculation of Benefits ..... 82
III. CONCLUSION ..................................................................................................... 88




                                                                 ii
JAMES L. COTT, United States Magistrate Judge.

      Plaintiff Micah A. Salisbury, whose claim for a ten-month period of disability

income benefits (“DIB”) has been pending for more than a decade, seeks judicial

review of the latest decision by defendant Andrew M. Saul, the Commissioner of the

Social Security Administration, denying Salisbury’s claim. The parties have cross-

moved for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. The parties agree that reversal and remand are again required,

although Salisbury seeks remand solely for the calculation of benefits, whereas the

Commissioner seeks remand for further administrative proceedings. For the

reasons set forth below, Salisbury’s motion is granted, the Commissioner’s cross-

motion is denied, and the case is remanded solely for the calculation of benefits.

                               I.    BACKGROUND

A.    Procedural Background

      The instant action is Salisbury’s third appeal in the 11-year history of his

disability claim. Salisbury protectively filed an application for DIB on January 6,

2009, alleging a disability onset date of March 3, 2008. Administrative Record

(“AR”), Dkt. No. 13, at 261–62.2 The records indicate that Salisbury’s date last

insured is December 31, 2008. Id. at 120, 1442–43. The Social Security

Administration denied Salisbury’s application on April 30, 2009. Id. at 120, 146–




2The page numbers refer to the sequential numbering of the Administrative Record
provided on the bottom right corner of the page, not the numbers produced by the
Electronic Case Filing System.


                                          1
57.3 Salisbury challenged the denial and appeared with counsel before

Administrative Law Judge Dennis G. Katz on July 28, 2010. Id. at 95–119. In a

decision issued on September 16, 2010, ALJ Katz concluded that Salisbury was not

eligible for benefits. Id. at 121–36. Salisbury then appealed to the Appeals Council,

which, on July 18, 2011, vacated the ALJ’s decision and remanded the case for

further development of the record, reevaluation of the opinion evidence, and

reassessment of Salisbury’s residual functional capacity and credibility. Id. at 137–

40.

      Salisbury next appeared before ALJ Katz for a rehearing on November 16,

2011. Id. at 60–94. On January 17, 2012, the ALJ issued another decision, again

determining that Salisbury was not disabled. Id. at 37–59. On February 9, 2012,

Salisbury appealed this decision to the Appeals Council, id. at 12, which denied

review on February 28, 2013, rendering the ALJ’s decision final. Id. at 1–6.

Salisbury then filed an action in this Court, seeking judicial review of the ALJ’s

decision, which resulted in another remand to the Commissioner for the same

reasons as previously cited by the Appeals Council—further development of the

record, reevaluation of the opinion evidence, and reassessment of Salisbury’s

residual functional capacity and credibility. See Salisbury v. Colvin, No. 13-CV-

2805 (VEC) (MHD), 2015 WL 5458816 (S.D.N.Y. Sept. 1, 2015) (“Salisbury I”),




3There appears to have been a previously filed application, which was alluded to in
the application at issue. Id. at 261. It was also denied. Id. at 1442–43.


                                          2
adopted by 2015 WL 5566275 (Sept. 21, 2015). On February 23, 2016, the Appeals

Council instructed the ALJ accordingly upon remand. Id. at 1439–41.

      In his third administrative round more than two years later, Salisbury

appeared before ALJ Sharda Singh on April 30, 2018. Id. at 1089–118. In a

decision issued on September 21, 2018, ALJ Singh found Salisbury was not eligible

for benefits. Id. at 1060–88. Salisbury did not file written exceptions to the

Appeals Council in connection with this decision, which therefore became final on

November 26, 2018. Id. at 1061.

      On January 24, 2019, Salisbury filed the present action, seeking judicial

review of the most recent ALJ decision. Complaint, Dkt. No. 1. On March 29, 2019,

the parties consented to my jurisdiction for all purposes under 28 U.S.C. § 636(c).

Dkt. No. 11. The Commissioner answered Salisbury’s complaint by filing the

administrative record on May 1, 2019. Dkt. No. 12. On July 1, 2019, Salisbury

moved for judgment on the pleadings and submitted a memorandum in support of

his motion (“Pl. Mem.”). Dkt. Nos. 13–14. On October 25, 2019, the Commissioner

cross-moved for judgment on the pleadings and submitted a memorandum in

support of his cross-motion (“Def. Mem.”). Dkt. Nos. 23–24. Salisbury replied on

November 20, 2019 (“Pl. Reply”). Dkt. No. 25.

B.    The Administrative Record

      The Court relies on (and incorporates) the facts set forth in Salisbury I for

Salisbury’s relevant medical history through 2011. Relevant facts from Salisbury I,




                                          3
Salisbury’s medical treatment from 2011 onward, and the proceedings on remand

are discussed below.

          1.    Salisbury’s Background

          Salisbury was born on July 1, 1971 and was 36 at the time of the alleged

onset date. AR at 261–62. He will turn 49 this year. At the time of the alleged

onset date, Salisbury lived in New Windsor, New York, with his wife Julie, their

three-year-old son, and newborn twins. Id. at 261–62, 1626. After completing his

high school education in 1987, Salisbury immediately worked for his family’s

construction business. Id. at 415, 421, 616–23, 1626, 1647, 1655–66, 1678–85. He

also served as an emergency medical technician and loss prevention investigator

before starting his own trucking and landscaping business with his wife in 2004.

Id. at 254–59, 415, 616–23, 1611–17, 1647, 1655–66, 1678–85. Salisbury not only

managed the business but also handled the physical labor duties. Id. at 256 (“I did

most of the paperwork, estimates, client care calls, dumpster drop-off and pickup,

waste removal, lawn mowing, construction, gardening, snow plowing, shovel and

salting, banking and vehicle maintenance. I worked 5–6 days a week; 5–8 hours per

day.”).

          On March 3, 2008, Salisbury was involved in a rear-end collision, suffering

injuries to his back and neck. Id. at 653–56. He alleged that, as a result of the

accident, he was “no longer able to do the work listed above. [He] may [have] do[ne]

an estimate. [His] wife often dr[ove] [him] to the site.” Id. at 256. He was also able

to “[p]lan routes and meet w[ith] customers – delegate all duties and make stop




                                             4
checks to supervise[, do p]aperwork[,] billing, client care calls, banking.” Id. at

1612. However, Salisbury was “no longer able to do anything for a full 8 h[ou]r day.

Even the small duties [he] still c[ould] do [had to] be broken down into smaller time

periods because [he was] not always able to drive or sit at [his] desk for lengths of

time.” Id. Salisbury explained it was “[v]ery difficult to keep the business running

due to [his] inability to do physical duties, even to model for subcontractor. [He

was] limited in time spent in the car[] or at [his] desk doing paperwork and banking

or supervision of [the] job site.” Id. at 259. After the accident, the business

continued to operate; Salisbury subcontracted labor, while his wife handled

administrative duties. Id. at 326. However, the business ultimately dissolved in

2010. Id.

      Salisbury alleged that he was unable to work through his date last insured

“due to the pain in [his] lower back.” Id. at 1646. He described the pain as

“constant,” “[a]lways a dull throbbin[g] pain [which] bec[a]me[] stabbing if too much

pressure [wa]s put on it.” Id. at 613–14. Salisbury reported the pain was brought

on by “[m]oving” and “sitting in one position [for] too long.” Id. at 614; see also id. at

1668 (“It is very difficult to find a comfortable position and once I do I am unable to

stay that way for very long.”); 1675 (“[I]f I do too much it becomes more painful and

acute.”); 1676 (“acute pain brought on by sitting/laying in one position or putting

weight on it/standing/walking”). He alleged that the pain radiated “[a]round to

[his] other side and down into [his] legs,” id. at 613, as well as “up the spinal column

to between [his] shoulder blades.” Id. at 1675. Salisbury reported having “limited




                                            5
range of motion” and an inability to sit or stand for more than 15 minutes. Id. at

1646 (“I am unable to sit or stand for more than 15 min[ute]s, without being in pain,

I am unable to lift anything. And any twisting motion of moving items from one

place to another causes great pain.”); see also 610 (“I cannot lift, stand, walk, sit,

climb stairs, kneel, squat or reach for any length of time because I experience

immediate pain and discomfort.”);1672 (“Standing/walking/sitting no more than 10

min[ute]s at a time before resting.”). He estimated that he could only walk for an

eighth of a mile before needing to rest for three to ten minutes. Id. at 611, 1673.

      In addition to back pain, Salisbury’s disability claim is also based on his

obesity and depression.4 With respect to the former, Salisbury weighed 365 pounds

at the time of the accident. Id. at 654. Regarding the latter, he alleged that stress

or changes in schedule caused him to “shut down,” id. at 612, and “become very

depressive.” Id. at 1674. He reported that while he was able to finish what he

started and to follow instructions, he had problems paying attention. Id. at 611 (“I

am unable to focus on conversation or to remember facts.”); see also id. at 414

(“mentally unable to stay focused on task”); 1673 (“It is hard to maintain focus on

one thing for a long period of time. Often ask people to repeat what they said.”). He

also described having trouble with his memory and needing reminders for activities

like showering and taking medication. Id. at 607, 1673–74; see also id. at 612

(“even basic things, tasks, upcoming events I can’t recall”).



4Salisbury also suffered from diabetes mellitus type II, hypertension, and
ulcerative colitis. Because he never alleges these impairments were disabling—nor
does the evidence in the record suggest they were—the Court will not address them.


                                            6
       In describing his activities of daily living, Salisbury reported: “I am unable to

care for myself and family. I rely on my wife for everything.” Id. at 615. While he

was able to feed his children meals that were prepared in advance by his wife and

work on a computer for 20 minutes during the children’s naptime, he otherwise

spent the rest of the day, including during the children’s playtime, reclining in a

chair “to [al]leviate the pressure.” Id. at 606 (“I spend mo[s]t of the day in the

recliner because I have the least amount of pain there.”); 609 (“I spend all of my

time in the recliner because it is the least painful position for me.”). Salisbury

alleged that a babysitter would come by to dress and change the infants and put

them down for naps, and his wife would return home at three in the afternoon. Id.

at 606. At that point, he did not “do much else until [it was] time to go to bed.” Id.

at 1668. His wife also tended to their family pets. Id. at 606, 1668. Moreover, “[i]t

[wa]s difficult for [him] to stand and cook in the kitchen,” id. at 607, so “[a]ll [his]

food [wa]s either prepared by [his] wife or frozen and just need[ed] to be heated.”

Id. at 1669 (“Unable to stand at counter, fridge or stove for long periods of time – I

can place something in microwave and then sit down.”; “I used to be able to at least

do basic things such as eggs & pancakes at breakfast or grill to help out with lunch

or dinner.”); see also id. at 607 (“I eat a lot more frozen and fast foods because it is

hard for me to prepare food.”).

       Salisbury alleged that although he had “no problems” actually feeding

himself, he had difficulty grooming himself and taking care of other personal needs.

Id. at 606–07, 1668–69. He was “unable to stand long enough to [] shower and




                                             7
shave,” which he therefore did less frequently. Id. at 430; see also id. at 606–07 (“I

am unable to shower on a regular basis. It takes a lot out of me to do so, now I only

shower 2x week.”; “I used to cut my own hair every 2 weeks, now I barely cut it

every 2 months.”; “Shaving is a long process, so I only do it periodically.”); 1668

(“Unable to take a full shower more than 3x and unable to shave more than

1x/wk.”); 1669 (“I have always cut my hair now I can only do so 2x/month. Unable to

shave on shower days, no more than 1x/week.”). Using the toilet was also difficult

because he experienced “immense pain from sitting for too long.” Id. at 607; see also

id. at 1669 (“Due to other health conditions that require often sitting on the toilet

for long periods, I am often in a lot of pain.”).

       Salisbury stated that, prior to his injury, “[he] could completely care for the

animals and [he] could cook and prepare meals. [He] also could stand long enough

to change and dress the kids. [Now, he] cannot play/interact with them as [he]

previously had done because of the pain [he is] in,” id. at 606, as well as “do more

driving, sit longer at computer. Any physical labor such as mow lawns, plantings,

use leaf blower, electrical work, construction work, make deliveries, junk removal,”

id. at 1668, he alleged, he no longer could do. Since his accident, he could only do

light household chores, such as washing laundry, sweeping, pushing dishes away,

small repairs such as changing a light bulb or the batteries in a smoke detector, id.

at 608, 1670, but no other house or yard work because it was “too hard and painful

for [him] to do the things that [he] used to do.” Id. at 608.




                                             8
      Salisbury went outside “only if there [was] somewhere [he] need[ed] to go; ex.,

post office, bank, doctors.” Id. at 608. He went to the post office and bank about

once or twice a week. Id. at 610, 615, 1672, 1677. Otherwise, he did not go out

because there was “[n]o comfortable place to sit or position myself.” Id. at 608. He

was able to drive and ride in a car but for “[o]nly short distances.” Id.; see also id. at

1668 (“[p]ossibly go run errands no more than ½ h[ou]r in car”), 1670. He only

shopped in stores and online for holiday gifts and business items two to three times

per month “because it [took] twice as long due to pain and the need to stop and rest

frequently.” Id. at 609, 1671. His ability to handle money had also changed as he

was “more forgetful and unable to sit for a long period of time to balance accounts.”

Id. at 609. His hobbies had once included watching television, softball, gardening,

and woodworking. Id. at 1671. However, he “was no longer able to play softball[.

He could] only coach. No more woodworking at length—one project might take 4x

longer than it used to. [He j]ust over[saw] all outside/landscaping work. All [he did

was] watch T.V. . . .” Id. Although he reported spending times with others,

including his family, id. at 610, 1672, he did not “feel like going out much due to

change in emotions (depression) and [he] also [did not] go out to restaurants

because it [wa]s very uncomfortable to sit.” Id. at 610.

      Along with physical and mental therapies, Salisbury treated his impairments

with various medications, including, among others, Tramadol, Cyclobenzaprine,

Lidocaine patches, Voltaren gel, Meloxicam, and a transcutaneous electrical nerve

stimulation (TENS) unit for his back pain, as well as Zoloft, Abilify, Sertraline, and




                                            9
Wellbutrin for his depression. Id. at 420, 429, 442, 453, 615, 1652, 1677, 1694,

1698. Salisbury reported that the medications for his back pain provided

immediate but temporary relief. Id. at 614, 1676. He also took Ambien for sleep

difficulty. Id. at 420; see also id. at 606 (“I am unable to sleep on my own and I

wake often due to the pain from lying on in one position.”); 1668 (“Muscle spasms

wake me up, it is a very restless night.”). He was prescribed a back brace, which he

claims he needs “[w]hen standing or walking for any length of time” and “[w]alking

long distances.” Id. at 611, 1673.5

      According to Salisbury, “I have been seen by a doctor on a regular basis my

whole life and never had any back pain or been seen for any back issues. This has

caused a total change in my life. I am unable to do my own business-landscaping.

It has also inter[]fer[]ed in my daily life where I am no longer able to care as I did in

the past for my small children.” Id. at 1654; see also id. at 1615 (“The accident has

been debilitating to not only my employment but also my family. I chose to start my

own business so I could be out, doing things and be able to work my hours around

my wife’s schedule so I could be home with the kids. I cannot do any work outside

and am unable to care for my children properly.”); 1677 (“Unable to work, unable to

lift children/play with them, unable to keep up with household chores, don’t go out




5One consultative examiner in 2017 noted Salisbury used a cane, id. at 1828, and
Salisbury testified in 2010 that he was prescribed one. Id. at 98. While it appears
that Salisbury may have needed or used a cane after the relevant period, no
prescription for one or any other mention of a cane can be found in the record, and,
at the time of his application, he denied using any assistive device other than the
back brace. Id. at 611, 1673.


                                           10
as much-hard to drive.”); 1685 (“I have always had very labor intensive jobs, it is

very difficult to continue to do any of the previous activities I have done in the past.

Being self-employed it is not possible for me to go back and do all the physically

demanding work I used to do prior to the accident.”).

      2.      Relevant Medical Evidence

              a.    Treatment History

                    i.     Hospitalization of March 3, 2008

      On March 3, 2008, Salisbury was assessed for back and neck pain in the

Emergency Room of St. Luke’s Cornwall Hospital following his motor vehicle

accident. AR at 653–56. X-rays of the lumbar spine and cervical spine were taken

at that time. The x-ray of the lumbar spine revealed no evidence of fracture but

evidence of degenerative disc and joint disease. Id. at 497. The x-ray of the cervical

spine revealed no evidence of fracture. Id. at 498. Salisbury was discharged with a

diagnosis of muscle spasm and advised to follow up with his primary care physician.

Id. at 655.

                    ii.    Scott Levin, M.D.—Treating Orthopedist

      Following the accident, Salisbury first sought treatment with Scott Levin,

M.D., of Somers Orthopedic Surgery and Sports Medicine Group PLLC, on March

25, 2008. Id. at 644–46. On initial examination, Dr. Levin reported the following

findings:

      [Salisbury] has diffuse cervical paraspinal muscle tenderness. He has
      good range of motion in flexion, extension, and lateral rotation with
      minimal discomfort. He has 5/5 strength in his upper extremities
      including shoulder abduction, elbow flexion, wrist extension, elbow


                                           11
      extension, wrist flexion, and finger abduction. He has diffuse
      tenderness in the lumbar spine and the paraspinal muscles. He has
      5/5 strength of his lower extremities including iliopsoas, quadriceps,
      tibialis anterior, EHL, and gastrocsoleus muscles bilaterally. He has a
      2/4 deep tendon reflexes of the patellar tendon bilaterally. No clonus
      and negative straight leg raise test bilaterally.

Id. at 646. Based on the physical examination and a review of the x-rays taken on

the date of injury, Dr. Levin assessed cervical and lumbar muscle strains and

prescribed physical therapy, Mobic, and Flexeril. Id.

      On April 16, 2008, Dr. Levin performed a subsequent physical examination

and found the following:

      On physical exam, he has quite a bit of tenderness to palpation
      diffusely in the lumbar spine. He has 5/5 strength of his lower
      extremities bilaterally in all muscle groups tested. His sensation is
      equal and intact bilaterally. Symmetric 2/4 deep tendon reflexes of the
      patellar tendon bilaterally. No clonus bilaterally. Negative straight
      leg raise test bilaterally.

Id. at 648. Dr. Levin assessed lumbar muscle strain, prescribed a lumbar corset,

and ordered an MRI “[s]ince this pain has been going on for up to six weeks now

without any improvement at all.” Id. Dr. Levin also provided a note prescribing

that “Micah is out of work until further notice due to his back injury.” Id. at 649.

      On April 30, 2008, Dr. Levin conducted another physical examination of

Salisbury: “On physical examination, he has significant tenderness to palpation

diffusely across the lumbar spine. He still has 5/5 strength of his lower extremities

bilaterally. Sensation is equal and intact bilaterally with symmetric deep tendon

reflexes and no clonus bilaterally.” Id. at 651. Dr. Levin reviewed the MRI, which

was taken on April 23, 2008 and revealed a mild bulging disc at L5-S1 and bilateral




                                          12
facet arthritis at L4-L5 but no other disc herniations or osseous abnormalities. Id.

at 494–95. Dr. Levin assessed the following: “Persistent low back pain that is not

responding to physical therapy or medications. At this point, I would like him to

see Dr. Nick Panaro for further evaluation and treatment of this pain. I have

provided the patient today with another prescription for the muscle relaxant which

seems to be helping somewhat.” Id. at 651. Dr. Levin wrote prescriptions for

Percocet and Flexeril and again provided a note prescribing that “Micah is out of

work until further notice.” Id. at 652.

      On May 20, 2008, Dr. Levin signed the following note:

      This is a letter of medical necessity for patient Micah Salisbury. Mr.
      Salisbury is a 36-year-old male who initially presented to my office on
      03/25/08 complaining of neck and lower back pain after he was
      involved in a motor vehicle accidence on 03/03/08. At that point, I
      diagnosed him with cervical and lumbar muscle strains and started
      him on physical therapy and gave him some anti-inflammatory
      medications. I then saw him back a few weeks later for reevaluation.
      He continued to have quite a significant amount of discomfort in his
      lower back at that point. Since he had ongoing pain in his low back for
      several weeks despite conservative management including anti-
      inflammatory medications and physical therapy, I believe it is
      medically necessary to obtain an MRI scan of the lumbar spine to rule
      out a herniated disc.

Id. at 526. There is no record of any further treatment with Dr. Levin.

                    iii.   Syed Hosain, M.D.—Treating Pain Management
                           Physician

      Salisbury began treatment with Syed Hosain, M.D., Board Certified in

Anesthesiology and Pain Management, of St. Luke’s Cornwall Hospital for pain

management on June 24, 2008. Id. at 501–02. Dr. Hosain reported the following

findings upon examination of the back:


                                          13
      Palpation over the left and right lumbar paravertebral areas was
      diffusely tender at L1 2 through L5 S1 levels. The range of motion of
      the lumbar spine was flexion 50 degrees, extension of spine 10 degrees,
      lateral bending to right 15 degrees, lateral bending to left 15 degrees.
      Movements of back were limited by pain felt in the back. There was
      preservation of the normal lumbar lordosis. Muscle spasm was absent
      in the lumbar spine. Trigger points were not identified in the lumbar
      para spinal muscles. The sacroiliac joints were non tender on left and
      right side.

Id. at 502. Dr. Hosain initially diagnosed lumbago and chronic lumbar strain,

prescribed a TENS unit for home, Lidoderm patch, cyclobenzaprine, and Ambien,

and provided a note that “Patient was involved in motor vehicle accident on March

3, 2008. [T]emporary disability for 30 days due to lumbago and chronic lumbar

strain.” Id. at 502, 1783–84.6

      During his July 30, 2008 visit with Dr. Hosain, Salisbury “reported that he

continues to have aching throbbing pain in the middle of his back. Physical therapy

has so far been of little help to his pain. He denied any radiation of pain to the

upper or lower extremities. Pain is made worse by movement especially bending.”

Id. at 1786. Dr. Hosain observed a normal gait but that Salisbury “remains

diffusely tender in his low and mid back” and assessed myofascial pain in the back.

Id. “Given the etiology of his pain and his past history of depression the patient is

likely to have persisting chronic back pain for some period of time. Recovery from

this condition is likely to be slow and drawn out. He may be a candidate for a trial

of and SSRI type of medication.” Id. Dr. Hosain prescribed aquatic therapy and




6“Lumbago” is defined as “[p]ain in mid and lower back; a descriptive term not
specifying cause.” Stedman’s Medical Dictionary 1121 (28th ed. 2005).


                                          14
continued to note that Salisbury “remains temporarily disabled due to chronic

lumbar strain.” Id. at 1787.

        On August 26, 2008, during a follow-up appointment, Salisbury “told [Dr.

Hosain] that he [wa]s using a TENS and applying lidocaine patch at night. When

he ha[d] muscle spasm he t[ook] cyclobenzaprine. He reported no side effects from

these medications. He reported that these medications d[id] reduce his pain by

about 30 to 40%.” Id. at 504. Dr. Hosain continued to observe a normal gait and

assessed myofascial pain in the back. Salisbury’s prescription for lidocaine patch

and cyclobenzaprine were renewed. Id. Dr. Hosain wrote another note that

“Patient remains temporarily disabled for 30 days . . . due to lumbar strain.” Id. at

1788.

        From October 2008 through September 2013, Dr. Hosain administered

trigger point injections, as many as 13 injections during one visit. Id. at 505, 552,

554, 556, 712–13, 726–35, 993–1000, 2021, 2023. On March 26, 2009, Dr. Hosain

administered an intraarticular facet injection. Id. at 736–37. During each of the

visits, Salisbury complained of pain affecting the buttock muscles and, starting in

2010, the neck muscles as well. Id. at 505, 552, 554, 556, 712–13, 726–35, 993–

1000, 2021, 2023. At each visit, Dr. Hosain reported the following findings: “There

is restrictions of range of motion in the back. There is muscular deconditioning in

the gluteal muscles. Focal tender points and palpable taut bands are palpable in

the gluteal muscles. There is a local taut response to snapping palpation in the

gluteus muscles. The patient had referred pain on palpation of the trigger points in




                                          15
the gluteal muscles radiating to the thighs.” Id. Beginning in 2010, Dr. Hosain’s

findings encompassed the trapezius muscles as well. Id.7

                    iv.    Physical Therapy

      While under Dr. Levin’s care, in April and May 2008, Salisbury underwent

physical therapy for his neck and back at St. Luke’s Cornwall Hospital, although

his lumbar assessment did not change. Id. at 660–61. Likewise, while under Dr.

Hosain’s care, Salisbury began physical therapy, including aquatic therapy, at

Fitness Forum Physical Therapy on August 3, 2008. Id. at 515. He continued

through September and October of that year. Id. at 521–25. On January 26, 2009,

Salisbury began physical therapy treatment at Peak Physical Therapy. Id. at 583–

87. Upon initial evaluation, Salisbury was assessed with a severe functional

limitation in active range of motion (50–74%); severe weakness (2/5); and severe

pain (8–9). Id. at 588. Salisbury was assessed by Tammy Ferrari, D.P.T., with the

following initial functional levels: for pain, “6–7/10 generally, up to 8–9/10 pain level

with spasm of R SIJ and lower thoracic region”; for strength, “3–4+/5 throughout B

LE myotomes”; for activities of daily living, “severely restricted, can’t work, lift




7 On November 3, 2008, Dr. Hosain wrote the following letter to Salisbury’s
insurance carrier: “This patient is under my care for injuries sustained in a motor
vehicle accident in March 2008. The patient sustained injuries to the lower back
muscles. He received treatment at my office consisting of trigger point injections
that were a tremendous help to his pain. The pain was assessed at an independent
medical evaluation and the report stated that the patient should no longer receive
this treatment despite the benefit the patient gets from these injections. I request
that the insurance carrier reconsider their decision to not allow Mr. Salisbury his
treatment.” Id. at 550. The insurer’s decision presumably was reversed in light of
the subsequent trigger point injections.


                                           16
carry 5#”; and for active mobility, “trunk grossly <25%”. Id. at 592. By February

25, 2009, he had attended nine appointments. Salisbury’s range of motion,

strength, and performance of home exercises had all increased, and his functioning

had improved. Id. at 594. However, his pain had not decreased and gait had not

improved. Id.

                   v.     Gurinder Mehar, M.D.—Treating Primary Care
                          Physician

      Although Gurinder Mehar, M.D., had already been identified as Salisbury’s

primary care physician at the time of the March 3, 2008 accident, id. at 655, the

earliest progress note in the record from Dr. Mehar is dated July 9, 2008. Id. at

631. Based on the record, Salisbury visited Dr. Mehar about two to three times a

year between 2008 and 2012 and once in 2015. Id. at 631–33; 1042–50; 1865; 1926;

2008. There are few objective findings in these progress notes, particularly with

respect to his back or mental impairments. Id.8




8For example, on Salisbury’s first follow-up appointment since the car accident, Dr.
Mehar simply noted his diabetes mellitus and back pain diagnoses and marked an
entire line through all the check boxes under the review of systems, indicating
normal readings, with no additional notes. Id. at 631. On October 10, 2008, Dr.
Mehar merely diagnosed “dm” and noted “Byetta” under treatment while
ambiguously checking a number of the systems review check boxes. Id. at 632. The
October 29, 2008 progress note only included “paperwork for disability” and
“disability form” as well as a line striking through all the review of system check
boxes. Id. at 1050. The January 15, 2009 progress note only specified a follow-up
on Salisbury’s diabetes and a weight loss of 20 pounds. Id. at 1049. On March 12,
2009, Dr. Mehar again noted “disability paperwork” and listed Salisbury’s diabetes,
hypertension, and depression under past history. Id. at 633. The October 26, 2009
progress note appears to only concern “stuffy nose,” “sore throat,” and “cough.” Id.
at 1047; see also id. at 1042–46, 1865; 1926; 2008.


                                         17
                   vi.    East Orange Psychiatric Associates LLP

      Salisbury first sought treatment at the East Orange Psychiatric Associates

LLP (“EOPA”) on February 28, 2009. Id. at 988. During intake, Salisbury reported

his “constant pain” from the back injuries he suffered in the 2008 car accident and

indicated that he used to have two to three bad days a month but now these days

were “more frequent.” Id. Salisbury explained that his depression was first

diagnosed five years prior in 2004, since which time he has been taking Wellbutrin

prescribed by Dr. Mehar. Id.

      Salisbury’s first counseling session, conducted by social worker Richard

Sullivan, LCSW, described the origin of Salisbury’s depression when, in 2004,

Salisbury suffered the sudden loss of both his father and his job. Id. at 837–38. He

started to become ill and vomit uncontrollably. Id. When he was seen at the

hospital, he was diagnosed with depression. Id. He had never received mental

health treatment before other than with his primary care physician. Id. He had

one bad day a month, but recently they were becoming more frequent. Id. His

symptoms were described as follows: “no interests, head feels fuzzy, due to the pain,

doesn’t get much sleep, exhausted all the time, behind his eyes, when he’s not

feeling well he feels pressure or fuzzy (What he means is when he’s not feeling well

mentally). Low concentration, forgetfulness. Take[s] a lot of notes. Post[-]it notes

at home, to remember things. Has thought of self harm, the last was one year ago.”

Id.




                                         18
      The record indicates that Salisbury continued to meet with Mr. Sullivan or

another social worker for one-on-one counseling sessions two to four times a month

between March 2009 through May 2010 and at least three times in 2011, discussing

the start of his depression, the impact of the 2008 car accident, his family, his

feelings of inadequacy, and his suicidal ideation, among other issues.9 At the same



9 See, e.g., id. at 828–36; 989–90 (“Depressed last 5-6 years. Car accident 1 year
ago. Muscular back injury. Lower back pain is constant. Medication includes
Tramadol, steroid injections, and Ambien. Depression went from 1-2x month to 1-2
weekly. He thinks ‘it’s starting to both me that this is a permanent injury.’ Owns a
landscaping company- Can’t do the work anymore.”) (March 1, 2009); (“5 to 6 years
ago, father died and lost job. Got Wellbutrin. Did okay until 1 year ago had a car
accident. Rear-ended. Lower back injury. Unable to work. Has a landscaping
business. He is not doing well. Bad days increasing. Isolated. Emotional. Tearful.
Sad. Occasional suicidal thoughts.”) (March 12, 2009); (“Discussed issues and set
goals. Issues include death of father, death of mother, car accident and resulting
pain.”) (April 28, 2009); (“Discussed symptoms of being tired, head cloudy, memory
problem. Not feeling like normal self, hazy, fuzzy.”) (May 12, 2009); (“Continues to
be depressed. Frequently tearful. Multiple issues. Wants to see a family therapist.
Will start Thazadone.”) (May 20, 2009); (“Wants to talk about the hard things going
on in life. Difficulty talking. Needs to be asked questions. Cannot talk to wife.
Cries easily. Depression for six years. Father died and lost job unexpectedly in
same year. Car accident one year ago → increased depression. Chronic pain. Owns
landscaping business. Wife is a teacher. 3 children. Not producing money. Needs
help with children. Not suicidal or homicidal at this time. Serious financial
problems. Realizing back pain will be chronic. Hits self in head in frustration. Will
investigate possible help caring for children.”) (June 3, 2009); (“Bad day today. Not
processing things right. Kids more needy. Separation anxiety. Needs them. If
they go to school he can’t protect them. Do they protect you? –> Tears. Kids keep
him alive – would have taken my life’ otherwise. Can’t say goodbye to them. Plan?
No, not really. Carbon monoxide. ‘I’m a wimp.’ Thinks about death a lot. How
people would handle it. Wife would be made. Brothers blame themselves. Contract
made verbally to not harm self without consulting doctor or self first. Not
homicidal. Discussed hospitalization. Pt denies need or risk to himself. Very
depressed! Resistant to change.”) (June 10, 2009); (“Pt reports that he is feeling a
little better. . . . Pt reports that he is not suicidal. Does think about death a lot and
how his death would affect others. Adamantly denies plans or risk.”) (June 25,
2009); (Depression “[p]rob. started long because Micah’s accident. Family stress,
deaths, job loss. Beginning of M. depression. Underlying money always the issue.”)


                                           19
time that Salisbury went in for counseling, Todd Rochman, M.D., a psychiatrist at

EOPA, managed his psychiatric medication. Id. at 837 (“He has an appt for Dr R to

do the mental health meds.”); see also id. at 839, 991 (EOPA medication summary,

documenting each review of medication from March 12, 2009 through August 29,

2011). Salisbury testified that he saw Dr. Rochman “usually about once a month”

for medication review while he underwent therapy “probably every two or three

weeks”, notes from which Dr. Rochman apparently reviewed. Id. at 74, 114. It is

not clear whether Dr. Rochman authored any of the notes from Salisbury’s

counseling visits.10




(July 29, 2010); (“At this time, pt continues to feel profoundly discouraged.
Hopeless, doubting that he will ever be able to adequately provide for his family.
Within a reasonable degree of certainty, the patient will continue to need
psychiatric care to treat his depression as long as he is in pain and cannot provide
for his family. ‘Life shouldn’t be this hard.’ Vague suicidal thoughts. Denies any
risk. No plans. No intent.”) (March 3, 2010); (“Stopped taking Zoloft 10 days ago.
Withdrawal symptoms. I describe it as self-destructive. He doesn’t acknowledge
this. Poor judgment. Abilify not working he says. Not sleeping, eating, etc. Caring
for 2 year old twins and 3 year old. Wife teaches. Son having speech therapy.
Suicidal ideation but denies plans or motivation. Knows he needs to take Zoloft.”)
(March 23, 2010); (“In pain. Tried to weed work. Cannot work – very frustrating.
Difficulty communicating with wife. Struggling to maintain some sense of normalcy
in his family life.”) (May 29, 2010); (“Consequently, additional strain has been
placed on their emotional relationship causing even greater depression. Pt further
reports that he is unable to assist his wife in any chores that require muscular
strength furthering his loss of self esteem.”) (Undated).

10The record also contains notes from Salisbury’s more recent treatment, years
after the relevant disability period. Salisbury began to see Margarita Kogan, M.D.,
in 2012 for all of his conditions in order to streamline his care with one physician as
opposed to treating with various doctors. Id. at 1107, 1866–2103. Dr. Kogan’s
records for the period October 15, 2012 through December 4, 2017, discuss only his
diabetes mellitus and blood pressure for which she prescribed medication. Id. at
1866–2103. Salisbury also underwent regular chiropractic adjustments for the


                                          20
             b.     Opinion Evidence

                    i.     Physical Impairment Assessments

                           a)     Gurinder Mehar, M.D.—Treating Primary
                                  Care Physician

      Dr. Mehar completed a residual functional capacity assessment dated

October 29, 2008. Id. at 841–49. Dr. Mehar diagnosed lower lumbar spine pain,

citing the MRI scan (presumably the April 23, 2008 image ordered by Dr. Levin).

Id. at 841. According to Dr. Mehar, Salisbury’s symptoms included pain, difficulty

walking, and difficulty sitting, id., and his treatment included physical therapy,

aqua therapy, TENS unit, Lidoderm patches, Ambien, Flexeril, and an anti-

inflammatory medication. Id. at 842. Dr. Mehar described a poor prognosis with an

expected duration of 18–20 months. Id. Dr. Mehar noted depression without

elaboration. Id. Regarding physical limitations, Dr. Mehar contradictorily marked

no limitation with respect to Salisbury’s ability to lift and carry while also

indicating that he could occasionally lift and carry and that the amount of weight

Salisbury could lift and carry was “none.” Id. at 845. Dr. Mehar also determined

that Salisbury could stand/walk for less than two hours and sit up to six hours per

workday. Id. at 846. Finally, Dr. Mehar assessed a limited ability to push and/or

pull. Id. Dr. Mehar again noted less than full range of motion in the spine (both

flexion-extension and lateral flexion). Id.




period September 19, 2013 through May 18, 2015 for his neck and upper back pain
with Dr. Erik Brower at Innate Chiropractic. Id. at 2026–60.


                                           21
      On or about January 12, 2009, Dr. Mehar completed an assessment for the

New York State Office of Temporary and Disability Assistance. Id. at 528–40. Dr.

Mehar diagnosed “[b]ack disc disease” with symptoms of “pain; paresthesia lower

back.” Id. Dr. Mehar listed Motrin, steroid injection, and physical therapy under

treatment and described Salisbury’s prognosis as poor. Id. at 529. Dr. Mehar

described Salisbury’s “diff[iculty] walking[,] sitting[,] standing, lying [down].” Id. at

530; see also id. at 535 (“poor sitting [and] standing”). Dr. Mehar assessed lumbar

spasm, citing the 2008 x-ray and MRI laboratory findings and noting that Salisbury

was using a back brace. Id. at 530–31. Dr. Mehar further noted that both

depression and fatigue were present, with the former secondary to the latter. Id. at

530; see also id. at 529. Dr. Mehar indicated that there was a significant

abnormality in gait. Id. at 531. While Dr. Mehar indicated the presence of

depression and poor mood and affect, he only wrote “ok” or checkmarked “speech,

thought, perception”; all sensorium functions, including “attention and

concentration,” “orientation,” “memory,” “information,” “ability to perform

calculations, serial sevens, etc.”; and “insight and judgment.” Id. at 534. Dr. Mehar

reported “no change” in Salisbury’s activities of daily living. Id. at 535. Dr. Mehar

also recorded that suicidal features were not present and that Salisbury was

capable of handling any payment benefits. Id.

      With respect to Salisbury’s ability to do work-related physical activities, Dr.

Mehar opined that Salisbury had a limited ability to lift and carry (no weight);

limited ability to stand and/or walk (less than two hours per day); limited ability to




                                           22
sit (less than six hours per day); limited ability to push and/or pull (none with

respect to upper extremities); and postural limitations. Id. at 536. With respect to

Salisbury’s mental limitations, Dr. Mehar opined that Salisbury had no limitation

with respect to understanding and memory; limited ability with respect to sustained

concentration and persistence; no limitation with respect to social interaction; and

no limitation with respect to adaption. Id. at 537. Dr. Mehar noted limited ranges

in motion of the lumbar region of the spine (with respect to flexion-extension and

lateral flexion) and of the ankle (regarding the plantar flexion). Id. at 540.

                           b)    Syed Hosain, M.D.—Treating Pain
                                 Management Physician

       On March 6, 2010, Dr. Hosain wrote a letter to the Owen Law Firm in

support of Salisbury’s lawsuit regarding the motor vehicle accident, recounting the

history of his injuries:

       Mr. Salisbury first consulted me on June 24, 2008 with complaints of
       low back pain following a motor vehicle accident on March 3, 2008.
       The patient told me that he had not suffered with such lower back pain
       prior to this accident. The patient told me that the pain was aching,
       throbbing and constant pain across low back. He denied any radiation
       of pain to the lower extremities. The patient told me that the pain was
       exacerbated by standing in one position for more than about 10
       minutes or sitting in one position. He noticed that bending over and
       lifting more than 5 to 10 pounds weight also exacerbated his pain. The
       patient related to me that he had tried a course of physical therapy
       with no relief of his pain. He stated that rest was the only relieving
       factor for his pain. Patient also complained of sleep disturbance due to
       back pain.

Id. at 718–19. Dr. Hosain described his findings, diagnosis and prognosis:

       The pertinent findings related to the low back were diffuse tenderness
       across the low back. There was an absence of muscle spasm in the low
       back. Initially trigger points were not identified in the low back. The


                                          23
      sacroiliac joints were not tender on the left or right hand side. My
      initial diagnosis was that the patient was suffering from lumbago and
      chronic lumbar strains. His prognosis appeared fair.

Id. According to Dr. Hosain: “It is my medical opinion that Mr. Salisbury’s lower

back condition is likely to be very long lived if not permanent; I base this on the fact

that his condition has not improved in the past 20 months since he consulted me.”

Id. Dr. Hosain noted that Salisbury received trigger point injections at intervals of

one to two months. Id. Dr. Hosain further explained that his regular occupation

duties as a landscaper require him to bend frequently and lift heavy loads:

      The patient has been disabled from this occupation since the date of
      accident. He remains disabled from this occupation at this time. . . . It
      is my medical opinion that the claimant has a permanent disability. . .
      . I consider the patient disabled as a result of the accident of March 3,
      2008. The basis of my medical opinion that the patient is disabled is
      the fact that he is limited in his ability to bend at his lumbar spine, his
      limitations with regard to lifting and his chronic lower back pain. This
      pain has failed to resolve despite prolonged treatment including
      interventional pain management treatments and pharmacological
      treatments.

Id.

      Dr. Hosain provided another opinion on November 11, 2011:

      The above captioned patient is under my care for chronic myofascial
      pain of the back. The patient was injured in a motor vehicle accident
      in 2008. He has suffered with chronic lower back pain since that time.
      The patient has not been able to continue in his normal occupation as a
      landscaper. He is unable to life more than about ten pounds weight
      without experiencing severe back pain. The patient has to make
      frequent changes of position when sitting or standing. The patient has
      increased with driving more than 30 minutes. The patient has
      received treatments including trigger point injections with some
      limited and temporary relief of his pain. He undergoes trigger point
      injections at intervals of about 2–3 months. The patient has tried
      physical therapy with limited relief of his pain. The patient’s
      prognosis is guarded at this time; since he has not responded to



                                           24
      medical treatments or injections with resolution of his pain he may
      continue to experience pain for at least many years. The patient is
      likely to be unable to return to any physically demanding occupation.

Id. at 1052.

                          c)    Jeffrey Degan, M.D.—Examining
                                Neurosurgeon

      In July 2010, Salisbury consulted with neurosurgeon Jeffrey Degan, M.D., of

Hudson Valley Neurosurgical Associates LLC. Id. at 1009–11. “The first orthopedic

[Salisbury] went to said that there was no surgery for the damage and [he] just

wanted to get a second opinion.” Id. at 74. Dr. Degan recorded the following

observation upon their initial meeting in a letter dated July 23, 2010 and addressed

to Dr. Mehar:

      Since the accident, [Salisbury] has suffered from severe neck
      and back pain. The worst of the pain is in the back itself. If the
      patient sits or stands in one position, the pain comes on. It
      recently has begun to radiate through the medial aspects of the
      thighs and legs, down to the feet. It is worse in the right than
      the left lower extremity. The pain also radiates up into the
      cervical region. Separately, the patient has begun to experience
      cervical pain radiating up into the occiput. There is associated
      numbness and weakness of all four extremities. There have
      been no bowel or bladder changes. Mr. Salisbury has tried
      physical therapy and has had frequent cervical and lumbar
      injections without last relief. . . .

      His strength is full throughout the upper extremities except for
      bilateral grips and interossei muscles, which are 4+/5. He is
      also 4+5 throughout bilateral lower extremities. Sensation is
      decreased to pinprick throughout the upper and lower
      extremities. Reflexes are 1+ in the upper extremities and 2+ in
      the lower extremities. Babinski and Hoffmann sighs are
      negative bilaterally. The patient’s gait is normal. He is able to
      walk on his heels or toes. Tandem gait is intact. Romberg is
      negative. . . .




                                         25
      I have discussed with Mr. Salisbury that I do not see any
      surgical lesions on his imaging studies. Nonetheless, these
      studies are over two years old at this point. Thus, I have
      ordered new MRI scans of the cervical and lumbar spine. That
      said, I think it is unlikely that Mr. Salisbury will have a surgical
      lesion on these studies.

      Nonetheless, given his symptomatology, I do think it is
      important to rule out spinal cord compression in the cervical
      region, and I will also re-evaluate his lumbar spine.

Id. at 1009–11.

      On August 3, 2010, a new set of MRIs were taken of the lumbar and cervical

spine. Id. at 1012–13. As to the lumbar spine, there was no fracture or metastatic

disease. The paraspinal soft tissues were unremarkable. Id. at 1012 (“Impression:

1. Foraminal stenosis bilaterally at L5-S1. 2. Bilateral facet arthrosis at all levels.

3. Disc bulge at L1-L2 and L2-L3. 4. Bilateral facet arthrosis and there appears to

be a foraminal stenosis on the left at L4-L5.”). Regarding the cervical spine, there

was no fracture or metastatic disease. The paraspinal soft tissues was normal. The

cervical cord and craniocervical junction were normal and homogeneous. Id. at

1013 (“Impression: Mild disc bulging at C5-C6.”).

      At Salisbury’s August 13, 2010 follow-up appointment, Dr. Degan

documented his findings:

      He has had no change in his symptomatology over the last few weeks.
      He remains neurologically stable. I have reviewed electronically MRI
      scans of the cervical and lumbar spine performed on August 3, 2010.
      The cervical spine is essentially a normal study. The lumbar spine
      study does demonstrate some degenerative changes and mild
      neuroforaminal stenosis at L5-S1 and possibly LR-5 without nerve root
      impingement. There are no lesions on Mr. Salisbury’s MRI scans that
      would be amenable to surgical correction. Therefore, I have
      recommended that he continue to follow up with Dr. Hosain of pain



                                           26
      management. Hopefully, Dr. Hosain will be able to find a medication
      or procedure that will alleviate Mr. Salisbury’s symptoms.

Id. at 1007–08.

                          d)     Sunitha Polepalle, M.D.—Independent
                                 Medical Examiner

      An independent medical examination was performed by Sunitha Polepalle,

M.D., on behalf of Salisbury’s insurer on October 3, 2008. Id. at 668–70. Dr.

Polepalle concluded that his symptoms were causally related to the accident, and

that his physical therapy, pain management, and MRI scan were all appropriate

treatments. Id. Dr. Polepalle further reported that Salisbury received “Lidoderm

patches, Aleve, and the antispasmodic, which [we]re all necessary to return the

patient to preinjury status.” Id. Dr. Polepalle diagnosed myofascial pain in the

back and determined that his prognosis was good:

      The patient had a temporary impairment for approximately two
      months as a result of the injuries obtained in the March 3, 2008
      accident. . . . I believe that the patient is able to return to previous
      activities including his work and doing some housekeeping. . . . The
      patient states that he has not reached preinjury status, however. . . . I
      feel that the patient’s condition has stabilized relative to the injury in
      the March 3, 2008 accident. . . . I do not feel that the patient needs any
      further treatment with regards to the March 3, 2008 accident. . . .

Id. Dr. Polepalle also noted: “The patient states that he has a history of depression

and anxiety for many years which can affect his recovery from the conditions of his

back pain due to myofascial pain.” Id.

                          e)     Rita Figueroa, M.D.—Consultative Surgeon

      On February 27, 2017, Salisbury saw surgeon Rita Figueroa, M.D., for a

consultative orthopedic examination. Id. at 1823–26. Salisbury reported the


                                         27
following regarding his activities of daily living: “His wife Julie does the cooking,

cleaning, laundry, and shopping because he has difficulty with standing for

prolonged periods of time, bending, and lifting. No childcare, as the children are

older and can take of themselves. He showers three times a week; he cannot do it

daily because it is exhausting. He dresses every day. He watches TV.” Id. at 1824.

      Upon physical examination, Dr. Figueroa noted a normal gait and station, an

ability to walk on heels and toes without difficulty, an inability to squat, no use of

an assistive device, no need for assistance changing for the exam or getting on and

off exam table, and ability to rise from chair without difficulty. Id. at 1825. With

respect to the cervical spine, Dr. Figueroa noted the following ranges of motion: full

flexion, full extension, full lateral flexion, and rotary movements 40 degrees

bilaterally. Id. Dr. Figueroa found no cervical or paracervical pain or spasm and no

trigger points. Id. With respect to the thoracic and lumbar spines, Dr. Figueroa

noted the following ranges of motion: flexion 30 degrees, extension 5 degrees, full

lateral flexion, and full rotary movements bilaterally. Id. Dr. Figueroa found

tenderness along the right lower back but no [sacroiliac] joint or sciatic notch

tenderness, no spasm, no scoliosis or kyphosis, and no trigger points. Id. Salisbury

tested positive for straight leg raising (right 45 degrees, left 50 degrees), but it was

not confirmed in the sitting position. Id. Dr. Murphy diagnosed lumbago with

radiculopathy, among others, and assessed a fair prognosis. Id. at 1826. Dr.

Murphy opined that Salisbury had moderate limitations to repetitive bending,

lifting, and carrying. Id.




                                           28
      Dr. Figueroa also completed a medical source statement regarding

Salisbury’s ability to do work-related activities (physical). Id. at 1827–32.

According to Dr. Figueroa, Salisbury could lift/carry up to ten pounds continuously

and 11–20 pounds occasionally, but never more than 20 pounds; he could sit, stand,

and walk 30 minutes each at a time without interruption; and he could sit, stand,

and walk three hours each in total in an eight-hour workday. Id. at 1827–28. Dr.

Figueroa indicated that he sometimes required the use of cane to ambulate for long

distances. Id. Without a cane, he could ambulate 400 feet. Id. The use of a cane

was medically necessary, but with a cane, he can use his free hand to carry small

objects. Id. He was able to use his hands for reaching, handling, fingering, feeling,

and pushing/pulling continuously, and his feet for the operation of foot controls

occasionally. Id. at 1829. Salisbury was able to climb, balance, stoop, kneel, crouch,

and crawl continuously. Id. at 1830. Dr. Figueroa opined that these limitations

lasted or will last for 12 consecutive months. Id. at 1831.

                    ii.    Mental Impairment Assessments

                           a)    Todd Rochman, M.D.—Treating Psychiatrist

      On November 15, 2011, Dr. Rochman completed a mental impairment

assessment. Id. at 1053–56. Dr. Rochman reported that he saw Salisbury every

other month for 20 to 30 minutes. Id. at 1053. Dr. Rochman diagnosed him with

major depressive disorder and assigned him a current GAF score of 48. Id.11 Dr.



11“The GAF is ‘a scale that indicates the clinician’s overall opinion of an individual’s
psychological, social, and occupational functioning,’ and runs from 0 to 100.”
Maldonado v. Berryhill, No. 16-CV-165 (JLC), 2017 WL 946329, at *8 n.21


                                          29
Rochman noted a marginal response to pharmacological efforts, anhedonia, low

motivation, limited energy, sleep disturbance, and that his medications prevented

suicidal thoughts. Id. Salisbury had been prescribed Zoloft and Abilify. Id. Dr.

Rochman’s clinical findings included sleep disturbance, poor concentration, low

energy, not motivated, hopeless, helpless. Id. He assessed a guarded prognosis. Id.

Dr. Rochman described Salisbury as having the following symptoms: anhedonia or

pervasive loss of interest in almost all activities; appetite disturbance with weight

change; decreased energy; thoughts of suicide; blunt, flat or inappropriate affect;

poverty of content of speech; mood disturbance; difficulty thinking or concentrating;

persistent disturbances of mood or affect; apprehensive expectation; memory

impairment—short, intermediate or long term; sleep disturbance; and emotional

withdrawal or isolation. Id. at 1054.

      Dr. Rochman opined that Salisbury had a moderate restriction of daily living;

extreme difficulties in maintaining social functioning; marked deficiencies of

concentration, persistence or pace; and one or two repeated episodes of

decompensation within a 12-month period, each of at least two weeks duration. Id.

at 1055. Dr. Rochman also indicated that Salisbury has a “medically documented

history of a chronic organic mental, schizophrenic, etc. or affective disorder of at



(S.D.N.Y. Mar. 10, 2017) (quoting Petrie v. Astrue, 412 F. App’x 401, 406 (2d Cir.
2011)). “A score of 41–50 indicates serious symptoms, a score of 51–60 indicates
moderate symptoms and a score of 61–70 indicates some mild symptoms or some
difficulty in social or occupational functioning . . . .” Cabrera v. Berryhill, No. 16-CV-
4311 (AT) (JLC), 2017 WL 3172964, at *3 (S.D.N.Y. July 25, 2017), adopted by 2017
WL 3686760 (Aug. 25, 2017) (citing Maldonado v. Colvin, No. 15-CV-4016 (HBP),
2017 WL 775829, at *5 (S.D.N.Y. Feb. 28, 2017)).


                                           30
least two years’ duration that has caused more than a minimal limitation of ability

to do any basic work activity, with symptoms or signs currently attenuated by

medication or psychosocial support”; and a “residual disease process that has

resulted in such marginal adjustment that even a minimal increase in mental

demands or change in the environment would be predicted to cause the individual

to decompensate.” Id. Dr. Rochman anticipated Salisbury’s impairments or

treatment would cause him to be absent from work for more than four days per

month. Id. at 1056. Dr. Rochman opined that Salisbury’s impairment lasted or can

be expected to last at least 12 months and denied that Salisbury was a malingerer.

Id.

                           b)     Alison Murphy, Ph.D.—Consultative
                                  Psychiatrist

      Salisbury saw Alison Murphy, Ph.D., for a consultative psychiatric evaluation

on February 1, 2017, for the purposes of this claim for disability benefits. Id. at

1813–17. Upon mental status examination, Dr. Murphy noted the following about

Salisbury: cooperative demeanor and responsiveness to questions; adequate manner

of relating, social skills, and overall presentation; appeared same as age; casual

dress, somewhat disheveled, and unkempt; poorly groomed; normal posture; normal

motor behavior; appropriate eye contact; fluent intelligibility; clear quality of voice;

adequate expressive language; adequate receptive language; coherent and goal

directed with no evidence of hallucinations, delusions, or paranoia in evaluation

setting; affect of full range and appropriate in speech and thought content; neutral

mood; clear sensorium; fully oriented; intact attention and concentration; impaired


                                           31
memory skills due to emotional distress resultant to current psychiatric disorder;

average cognitive functioning; and fair to poor insight and judgment. Id. at 1814–

15.

      Regarding daily living,

      The claimant said he can dress, bathe, and groom himself
      independently. He says due to pain and lack of motivation he cannot
      cook, do the cleaning, do the laundry, or go shopping. He said his wife
      does the cooking, the cleaning, the laundry, and the shopping as a
      result. He said he does not manage money effectively. His wife
      manages the money. He said he can drive independently. He does not
      take public transportation as he does not have the need to do so.
      Socialization: He doesn’t have many friends. Family relationships:
      Stressed and strained. Hobbies and interests: He said he doesn’t have
      many at the present time. The claimant spends most of his days with
      his children.

Id. at 1815–16.

      Dr. Murphy found no evidence of limitations in following and understanding

simple directions and instructions; no evidence of limitations in performing simple

tasks independently or needs supervision; no evidence of limitations in maintaining

attention and concentration; marked limitation in the ability to learn new tasks;

marked limitation in the ability to perform complex tasks independently and need

supervision; mild limitation in ability to make appropriate decisions; mild limitation

in relating adequately with others; and no evidence of limitations in appropriately

dealing with results. Id. at 1816. According to Dr. Murphy, “[t]he results of the

present evaluation appear to be consistent with psychiatric problems that may

significantly interfere with the claimant’s ability to function on a daily basis.” Id.

Dr. Murphy diagnosed unspecified depressive and anxiety disorder, assessed a fair




                                           32
prognosis, and recommended that Salisbury continue with psychiatric treatment as

currently provided, individual psychological therapy, and vocational training. Id.

      That same day, Dr. Murphy also completed a medical source statement of

ability to do work-related activities (mental). Id. at 1818–20. Dr. Murphy opined

that Salisbury’s ability to understand, remember and carry out instructions was

affected by his mental impairment. Id. at 1818. Specifically, while he had no

limitations understanding, remembering, and carrying out simple instructions, or

making judgments on simple work-related decisions, Salisbury was mildly limited

in his ability to make judgments on complex work-related decisions and markedly

limited in his ability to understand, remember, and carry out complex instructions.

Id. According to Dr. Murphy, he “demonstrated a markedly limited ability to learn

new tasks and to perform complex tasks independently or need[ed] supervision.” Id.

      Dr. Murphy also opined that Salisbury’s ability to interact appropriately with

supervision, co-workers and the public, as well as to respond to changes in the

routine work setting, were affected by his mental impairment. Id. at 1819.

Specifically, he was mildly limited in his abilities to interact appropriately with co-

workers and to respond appropriately to usual work situations and to changes in a

routine work setting and markedly limited in his ability to interact appropriately

with the public. Id. According to Dr. Murphy, Salisbury owned a landscaping

company prior to his motor vehicle accident, after which he experienced chronic

pain as a result, became very depressed, and withdrew from the public. Id.




                                           33
             c.     Non-Medical Evidence

                    i.     A. DelNero—SSA Single Decisionmaker

             On April 29, 2009, SSA Single Decisionmaker A. DelNero assessed

Salisbury’s residual functional capacity for purposes of his disability claim. Id. at

634–39. Regarding exertional limitations, Salisbury was found to be able to

occasionally lift and/or carry 20 pounds and frequently lift and/or carry ten pounds;

sit about six hours in an eight-hour workday; and no limitation with respect to the

ability to push and/or pull. Id. at 635. Regrading postural limitations, Salisbury

could occasionally climb, balance, stoop, crouch, and crawl, but frequently kneel. Id.

No manipulative, visual, communicative, and environmental limitations were

established. Id. at 636–37. In explaining the discrepancy between Dr. Mehar’s

conclusion and his/her own, DelNero stated: “Dr. Mehar stated that the claimant

can lift 0 lb, sit for less than 6 hours per day and stand for less than 2 hours per

day. A Stieberger clarification letter was sent to this physician. He responded with

progress notes that provide little in the way of objective findings. The [treating

physician’s] [medical source opinion] is not consistent with the available medical

evidence and is not given controlling weight.” Id. at 638.

                    ii.    Julie Salisbury—Spouse

      By affidavit dated November 21, 2011, Julie Salisbury provided a statement,

which, in part, described her husband’s inactive role in the business:

      Although my husband has the desire to work the business, he does not
      have the ability to do so. He has not taken part in the business in any
      way since the accident due to the injuries he sustained and from the
      depression from which he suffers and I witness on a daily basis. As


                                           34
      time went on and I realized that my efforts to maintain the business
      were fruitless as I was investing valuable time into a losing
      proposition, the business was closed in October 2011 in order for me to
      devote my time to the care and well-being of my husband and children.

Id. at 326 (formatting altered).

      By affidavit dated April 6, 2018, his wife provided an additional statement:

      The accident of March 3, 2008, completely changed Micah’s life, my
      life, and our family life. Shortly after the accident I delivered twins
      and Micah was unable to help care for them. Micah was unable to
      work the landscape business and we closed the business down. Closing
      the business has spiraled him further into depression as he felt he had
      failed us as a provider for our family. It was very difficult to get him to
      go to doctor’s appointments, and/or to speak to anyone. When he
      finally did get medical help, it only provided him with temporary relief.
      Micah is in a constant cycle of pain, sleeplessness and depression, all
      resulting from the accident of March 2008. . . .

      Since the accident there has been a big shift in our relationship and I
      find myself to be a ‘single’ parent of three children. I ask a lot of help
      from friends and family as we cannot afford childcare and Micah is not
      able to help me. Micah no longer wants to go out anywhere, he is
      sullen and detached. His depression not only isolates him, but as a
      result isolates me as well. The stress of all of this on our marriage has
      been great, and there is resentment. . . .

      Micah is in so much pain that he does not sleep through the night. He
      tosses and turns and gets up frequently, which leads to exhaustion the
      next day. Micah cannot do household chores. Washing dishes and
      cooking are difficult because he cannot bend over or stand for any
      length of time. Micah cannot empty the garbage or change a load of
      laundry as he cannot lift. When we can afford it, we hire outsiders to
      do the household repairs and yard work. If we need heavy lifting or
      moving done around the house, we ask neighbors to help. Micah can
      shower and dress himself, but it takes much longer. Showering is
      physically exhausting for him, so he does not shower as often as he
      should. Micah dresses in steps and has to rest in between putting on
      his pants, shirt, shoes, etc. He has difficulty bending and lifting his
      legs/feet to put on pants and shoes and socks and difficulty reaching
      overhead to put on a shirt. Micah has a recliner that helps to relieve
      some of the pressure in his back, but can only sit for approximately 30
      minutes before having to shift position and get up. Walking is difficult



                                          35
      for Micah. He can walk approximately a city block before he needs to
      rest for about five to ten minutes. Sometimes he will come to the mall
      with me and the kids just to get out. He sits on a bench while we do all
      the shopping we need to do, then we pick him up when we are finished
      and ready to go home. . . .

      Micah’s memory is very poor. He has difficulty scheduling and
      remembering appointments, picking up medication, taking medication,
      and what the doctors tell him at the appointments. . . .

      He has had very little relief from treatment and has resigned himself
      to living in a state of constant pain, therefore he doesn’t talk about the
      pain. Micah gets little relief of depression and constant pain despite
      various treatments. He has stopped his treatments for periods as he
      felt he was getting nowhere. Additionally, there are times when we
      cannot afford the treatment he needs. This has caused gaps in his
      treatment history. We have come to realize, ten (10) long years later,
      that we have a new “normal” that includes a man that is totally
      different than the man prior to March 2008.

Id. at 1626–29 (formatting altered).

      3.     ALJ Hearings

             a.    The 2010 ALJ Hearing

      On July 28, 2010, Salisbury, represented by counsel, appeared before ALJ

Katz in White Plains. Id. at 95–119. He began his testimony by explaining that he

was involved in a motor vehicle accident on March 3, 2008 that rendered him

unable to work. Id. at 98. Salisbury “was stopped waiting for a school bus to

unload kids and a guy from behind rear ended [him].” Id. Asked about the cane

with which he arrived at the hearing, Salisbury explained that his “pain

management doctor prescribed it probably about eight months ago” because his

condition has “gotten worse” in the form of “radiating and shooting pains” that he




                                          36
did not experience previously. Id. at 98–99. The pain travelled “to [his] legs and up

the back of [his] neck into [his] head.” Id. at 99.

      In describing the medical treatment that he had been receiving, Salisbury

reported that he had “had physical therapy, aqua therapy, and . . . continuing pain

management treatment.” Id. at 103. Salisbury clarified that Dr. Mehar “doesn’t do

anything for the treating of that. . . . He’s [his] primary.” Id. Salisbury “just see[s]

him every three months for [his] regular stuff.” Id. Rather, Salisbury pointed to

Dr. Hosain as being in the best position to discuss his medical problems related to

his back. Id. at 104.

      Salisbury explained: “I went through a physical therapy regimen and 16

weeks of aqua-therapy and suffered all their different treatments and nothing was

working.” Id. at 106. Salisbury described his lower back pain and stated that “[i]f

[he] sat for more than 15 or 20 minutes it would start to make [his] legs numb and

the longer [he] sat the worse [the pain] would get . . . .” Id. He stated that he could

stand for “[n]ot more than 15, 20 minutes” and walk for no more than ten to 15

minutes. Id. at 107. Salisbury stated that he “could walk to the end of [his 100-

foot] driveway but [he] would have pain.” Id. at 108. However, he testified that he

did not walk the driveway or do anything at all because “[e]ven if [he] tried to do

something [he] couldn’t do anything for a very long time afterwards.” Id. “It would

take what [he] had left and then [he] would have to lay down and take it easy for

the rest of the day.” Id.




                                           37
      Salisbury described his self-employment as a landscaper prior to the

accident. Id. He reported working six to eight hours a day, five to six days per

week and, at one point, netting around “$16,000, $17,000” over a calendar year. Id.

at 100. The business was “doing alright” prior to the accident, but following the

accident, he was “not making the money that [he] used to and [he] just [could not]

be there to oversee things that are done the way [he] like[d] them.” Id. at 116. As a

result of the accident, his wife became responsible for the family’s financial needs

while Salisbury “had to hire somebody to take over [his] responsibilities” to continue

running his landscaping business. Id. at 99–100. Salisbury denied performing any

work for the business; his wife continued to handle the administrative side. Id.

      Salisbury discussed his history of depression: “[I]n the beginning of [2004] my

father had passed and then I had been fired from a job that I had for a long time

with no notice and they diagnosed me with depression. It was treated by—well, I

took Wellbutrin—. . . up until that time and the Wellbutrin helped.” Id. at 111. He

had received unemployment compensation from approximately January to June of

2005 before starting the business in September. Id. at 112. Salisbury explained

that his mental illness prevented him from working: “I can’t concentrate. On bad

days I get withdrawn and I don’t want to talk to anybody. And it’s debilitating to

me. I can’t provide for my family.” Id. at 113. He also has trouble sleeping: “If I

don’t take the Ambien I don’t sleep at all. The Ambien probably gives me about

three or four hours straight of sleep and then I[] probably wake up every 45 minutes

[be]cause I’m in pain and I have to rotate.” Id. This causes him to be tired the




                                          38
following day. Id. at 113–14. Salisbury testified that he began seeing Dr. Rochman

at EOPA in 2009. Id. at 111. Salisbury reported still seeing Dr. Rochman about

once a month for medication management, whereas he would see a social worker at

EOPA every two to three weeks for the verbal portion of his treatment. Id. at 114.

      Salisbury testified that he was not in a position to work between the time of

the accident in March 2008 through the date he was last insured in December 2008:

“The injury, the pain side of I would have kept me from working. The depression is

just added on.” Id. at 117. Before the accident, he was able to lift/work with “[t]rees

and equipment and shrubs, mulch, dirt,” but after the accident, “[his] muscles all

atrophied. [He could] hardly open a jar of pickles.” Id. at 117–18.

      There was no further questioning and no other witness.

             b.     The 2011 ALJ Hearing

      On remand by the Appeals Council for further consideration, ALJ Katz held

another hearing with Salisbury and his counsel in White Plains. Id. at 60–94.

When asked what had transpired since the previous hearing, Salisbury testified: “I

have the same problems maybe getting a little bit worse. I’ve been basically just

stay[ing] at home.” Id. at 63. Salisbury also clarified that he had closed the

business in October 2011. Id. at 70–71. His wife had been operating the business

at night while she was teaching, and Salisbury “had to pay somebody to do the

actual work.” Id. at 71.

      Salisbury testified that before the accident, he was doing fine; although he

had been suffering from depression, he was still able to do his job. Id. at 75. After




                                          39
the accident, however, the depression got worse. Id. at 75–76. “Initially it was the

pain from the back injury and then probably a few months into it, you know,

[be]cause everybody was saying that this was only going to be a couple of weeks

thing— . . . so I’m probably three or four months into it and then, you know, it’s

getting worse and I still had all the things I originally did and it’s starting to look

like that, you know, this is going to be a permanent injury. So I was getting kind of

depressed about not being able to provide for my family and the fact that I was

going to have to live with this pain for the rest of my life.” Id. at 76.

      Salisbury testified that his depression impacts his ability to work because he

could not concentrate and feels hopeless. Id. at 63–64. He reported having

difficulty concentrating on “[r]eally about any task that [he had] to do continually.”

Id. at 64. He was able to watch a football game and drive a car. Id. He was also

able to care for his three children, one six-year-old and three-year-old twins, while

his wife works as a teacher. Id. at 64–65 (“I do it because I have to. I don’t know if

I should be doing it. There’s no plan B.”). Salisbury reported suffering from

depression before the accident and taking Wellbutrin for it, as prescribed by his

primary care physician. Id. at 66–67. The depression began when his father “had

died in January and then that December I had lost a job that I had had for five

years with no notice. And I actually went to the hospital because I was vomiting

uncontrollably. . . . which ended up being the depression showing itself.” Id. at 67–

68. He had been taking Wellbutrin for quite some time, but “[w]hen [he] started

going for regular treatment they took him] off it [and] put [him] on something




                                            40
different. . . . [bec]ause it was not working anymore.” Id. at 68. He testified that he

was now taking Zoloft and Abilify, as prescribed by Dr. Rochman. Id. at 68.

Salisbury repeated that he had been seeing Dr. Rochman consistently since 2009

“[p]robably about once every two months,” although he goes into his office

“[p]robably about every two to three works” to talk to a social worker there. Id. at

69. “We basically just talk about stuff that’s bothering me and she tries to help me

figure it out.” Id. at 73. Dr. Rochman “just does meds” but reviews the social

worker’s notes. Id. at 74.

      Salisbury described how any pain he experiences also affects his ability to

focus. Id. at 77. “I just block everything out. People talk to me and I don’t

respond.” Id. He rated his pain on an average day, on a scale from one to ten, to be

an “[e]ight or nine.” Id. When asked by his attorney whether his pain ever achieves

a ten, “ten being you’ve got to take me to the emergency room,” Salisbury replied

“[a]bout three times a week,” but he does not go to the ER because “it’s just not an

option.” Id. Instead, he “[t]akes pain meds and go[es to] lay down.” Id. at 78.

Laying down horizontally “on my back so there’s no pressure” for “[a]bout an hour”

appears to do the trick. Id. Salisbury confirmed that he has had to do this prior to

his date last insured. Id.

      Summarizing Salisbury’s past relevant work experience, vocational expert

Darren Flemburg identified his previous employment as emergency medicine

technician, which is medium strength and skilled; landscaper, which is heavy

strength and unskilled; loss prevention worker, which is light and semi-skilled, and




                                          41
truck driver, which is medium strength and semi-skilled. Id. at 80. When asked by

the ALJ in what way he managed other people, Salisbury testified that he was

hiring people to do landscaping for him. Id. at 82. He then clarified that “[m]y wife

did all the calls and she actually worked with the people.” Id. at 83. When asked

whether he was unable to take a call and work with people, Salisbury testified, “I

had no interest in calling people back.” Id. In light of Salisbury’s responses to the

ALJ’s questions, the vocational expert declined to amend his testimony “because it

sounds like although he owned a business he didn’t necessarily run it.” Id. at 83–

84.

      The ALJ then posed the following residual functional capacity question to the

vocational expert: “Let’s suppose we have someone of the claimant’s age, education,

and work experience and let’s say that person is able to sit for six hours and stand

and walk for four hours during the course of a typical eight hour work day and let’s

assume further that person is able to lift and carry items weighing 10 pounds.

Further assume the person cannot perform highly aerobic activity and is limited by

emotional impairment to the extent where he can only perform basic unskilled work

tasks that do not require, you know, substantial concentration.” Id. at 84. The ALJ

confirmed that such a person is a sedentary unskilled worker and the relevant

region is the Poughkeepsie-Middletown-Newburgh area. Id. The vocational expert

identified the following jobs: surveillance system monitor, table worker, and

telephone quotation clerk. Id. at 84–88. With respect to the surveillance system

monitor, the vocational expert cautioned “that because of the area you’re talking




                                          42
about the number of jobs may actually be limited in their numbers. . . . In other

words there . . . would be fewer jobs in this area than, let’s say, the White Plains

area or the New York City area or even in the Albany area. . . . So in the area we’re

talking about there would be 60 of these [surveillance system monitor] jobs,” id. at

85, whereas nationally, “there would be 8,278.” Id.

      The vocational expert generally cautioned: “I think a big issue you’re going to

find, Your Honor, is that because of the area and just in general there’s very little

demand in the economy for sedentary unskilled work. Unskilled work at the

sedentary level makes up only a half of a percent.” Id. at 88–89. Although “there

are [] 130 sedentary skilled occupations[] [p]er the DOT,” id. at 89, “the vast

majority of those jobs are in production and manufacturing . . . . [w]hich simply is

an industry that has been on the decline rapidly year after year. It’s becoming less

and less prevalent. That’s my understanding. Very few clerical jobs, Your Honor,

are unskilled. They’re almost all sedentary but they’re also almost entirely at least

semi-skilled.” Id. These jobs require “[t]ypically some on the job training.” Id.

      Salisbury’s attorney then asked the vocational expert whether “the limitation

on the ability to focus, to remain on task, negate any of these jobs.” Id. at 90. The

vocational expert testified that “the ability to focus is generally an important part of

almost any job.” Id. Quantifying this limitation, the attorney posed the following

hypothetical: “So I’m thinking [of] a person with an inability to focus which also has

difficulty thinking and concentrating, is emotionally withdrawn, has memory

impairment, I think that would, you know, if we were to put five percent off-task on




                                          43
all of those, I think some of those would be overlapping we couldn’t just do the math

and come up with 20 or 25 percent off-task but I think, would it be reasonable to say

given those limitations 15 percent off-task. So if the person was 15 percent off-

task?” Id. The vocational expert testified: “I would think that would have a

negative impact . . . . [o]n any job, really.” Id. at 90–91. A person would be unable

to do not only the jobs listed, but “with those limitations, I think, it would be

difficult for him to do any job.” Id. at 91. When asked about “[a] person that would

be absent from work four to five times a month,” the vocational expert replied,

“That would be a problem [be]cause although, Counselor, jobs do allow for time off

from work . . . that type of being off of work on a regular basis would make

maintaining employment impossible. . . . If you had to call in sick once a week,

every week, . . . you probably would not have any job very long.” Id.

             c.     The 2018 ALJ Hearing

      On April 30, 2018, Salisbury, represented by counsel, appeared in Goshen,

New York, before ALJ Singh in White Plains, by video. Id. at 1089–118. Salisbury

again clarified that his business continued for “about a year and a half after the

accident” before he dissolved it. Id. at 1096. “My wife ran the – like the

administrative side, and we have to pay somebody to do the physical labor. . . . So,

we let it go in a year and a half and we were just breaking even, so it didn’t really

make any sense to continue.” Id. When asked what he did during the time period

prior to the business being closed, Salisbury replied, “I was at home. I didn’t do

anything. I had somebody who ran my lawn cutting and he had a couple helpers,




                                           44
and then I would just pay him.” Id. When probed, Salisbury confirmed that he did

not do anything for the business—“[n]ot even any clerical, answering the phones,

anything like that.” Id. at 1097. Salisbury clarified again that “Dr. Mehar was [his]

general practitioner . . . . He just took care of my regular every day stuff. He didn’t

actually ever really treat me for it. The only time he saw me was when I went to

the ER they said to do a follow-up with your doctor in three days and that visit was

the only time that I saw him for this . . . .” Id. at 1097.

       Salisbury recounted his history of depression:

       The depression started when . . . within a very short time I lost my
       longtime job and my father passed. . . . Right after he passed I was
       actually showing sign[s] – I was vomiting uncontrollably. . . . And it
       turned to a week. So I went to the hospital. I did a day or two, stayed
       over, and my wife had talked to the doctor who was seeing me in the
       hospital and said that I was having some problems with exhaustion,
       and I guess it turns out that this was the depression’s manifestation
       was making me throw up or something. . . . I didn’t leave my house for
       90 days after that hospital stay. . . . I was just staying in bed. Didn’t
       want to get out. It was a lot of stuff that put a lot of stress on my wife.

Id. at 1098–99. When asked about treatment for his mental impairment, Salisbury

testified that he began receiving mental health treatment with EOPA in 2005. Id.

at 1098.12 At EOPA, Dr. Rochman gave Salisbury “depression meds and I think it

was with him that I started taking the Ambien for sleep.” Id. at 1100. Salisbury

also described doing counseling with an unidentified professional “in the same

building. Id. “Dr. Rochman was just – he did the med part of it and she did – we




12Although Salisbury testified at this hearing that he started at EOPA in 2005, the
record—and later Salisbury himself—confirms that he did not begin receiving
treatment there until 2009.


                                            45
actually did the talking – what we talked out.” Id. While he did not find this

therapy component to be helpful, he testified that “[t]he meds did help. We’ve had

to change them around a few times since then because things change, but yeah, no,

the talking didn’t help me. It actually just ended up giving me more anxiety.” Id.

at 1101. He was not certain whether any of the medications caused side effects. Id.

However, regarding their efficacy, Salisbury testified: “I think the meds just

sustained whatever I’m doing now.” Id. at 1102.

       Salisbury then discussed his daily routine. Id. at 1101–02. “I try to get . . . a

nap in before the kids come home from school because it’s the only way I’m – if I

don’t get a nap. I’m done. By like 5:00 I’m ready for bed. . . . It’s just I’m . . . . in so

much pain throughout the day that I just have to lay down and get recharged a

little bit.” Id. at 1101. Salisbury also testified: “I would change [the children], put

them down for a nap. It was basically either nap or in the swing. . . . And that’s –

luckily they were okay with that. . . . I napped when they napped. . . . So – and

then I just had a monitor.” Id. at 1102.

       Regarding his physical limitations during the disability period, Salisbury

reported in the present tense: “I can’t really stand for too long. I can’t walk for too

far. I have to take a lot of breaks if I do something. And then . . . if I do, do

something, it has repercussions. Like for days I’ll be in bed because my ba[ck] is all

– is bad.” Id. at 1104. As to how much weight he was able to comfortably lift and

carry during that time period, Salisbury again appeared to answer in the present

tense, replying “10, 15 pounds”; when prompted by his attorney about the relevant




                                             46
time period, Salisbury remarked, “I’m not sure. I don’t think it was much at that

time. It was right after the accident.” Id. As to sitting, Salisbury testified: “It

depends. I have a recliner.” Id. When his attorney again reminded him that the

question was about the relevant time period, Salisbury stated: “I spent a great – a

majority of the time laying down. . . . If I had to sit [] the how long [] would depend

on what kind of chair it was. . . . If it was something that slight[ly] tilted backwards

and maybe could recline a little bit, maybe a little longer, then – like these chairs

are hard back, so it’s going to start to bother me.” Id. at 1105. With respect to

standing and walking, Salisbury testified: “Standing probably 15 minutes. Walking

. . . a couple football fields.” Id. The ALJ explained to Salisbury that “if what you’re

saying today doesn’t actually – is not, you know, similar to what you said in the

past,” due to the passage of time, it would not be held against the claimant. Id. at

1106.

        Regarding his mental limitations, Salisbury testified: “My memory’s really

bad. I don’t know if it’s an official diagnosis. I remember at one point somebody

saying I had traumatic amnesia, like I don’t remember a lot of things like from my

childhood.” Id. at 1106. When pressed by the ALJ about how this inability to

remember affected him and his daily activities during the relevant period, Salisbury

insisted that such a limitation affected him “back then” but gave an example from

his current situation: “I’m just forgetful. That’s one of the reasons why now I only

go to the one doctor and she treats me for all of my problems because I would just




                                           47
forget about appointments or I wouldn’t feel like going, so I’d just stay home. It just

makes it a little bit easier since I have one now.” Id. at 1107.

      When asked what specifically “kept [him] from being able to continue on with

[his] business,” Salisbury testified:

      At that time I had no desire to continue with the business. I just was
      in bed all the time [because . . . m]y back hurt and I had depression.
      . . . If I do anything for too long I start to have pain and it radiates. . . .
      It was just hard to do anything. And then, I think at that point then
      the depression and the back pain started working with each other . . .
      because you get to the point where you realize that, you know, you’re
      not going to be able to provide or whatever.

Id. at 1108–09.

      The ALJ then commenced questioning vocational expert Linda Stein. Id.

Stein classified Salisbury’s past work as a garbage collection driver, which is a

semiskilled position at a medium exertional level, and a landscaper, which is a

skilled position at a heavy exertional level. Id. at 114. The ALJ then posed the

following hypothetical: “[A]ssuming an individual of the same age, education, and

past work experience as the claimant is limited to a sedentary exertional level. I

am including a sit/stand option, which I’m going to define as after every two to three

minutes having to stand up at the work station for a minute to shift positions and

sit back down, not leaving the workstation and not being away from the workstation

or being off task. Can never climb ladders, stoop, kneel, crouch, and crawl, is

limited frequently to pushing and pulling with the upper extremities, and is further

limited to understanding, remembering, and carrying out simple, routine,

repetitive, non-complex tasks.” Id. at 1114. The vocational expert testified that




                                            48
based on these limitations, the hypothetical individual could not perform

Salisbury’s past relevant work. Id. However, when asked by the ALJ whether

there would be any other jobs in the national economy that such an individual could

perform, the vocational expert listed the following occupations: table worker;

surveillance system monitor; and charge account clerk. Id. at 1114–15.

      The ALJ then posed an additional hypothetical to the vocational expert:

“assuming the same limitations that I stated in the prior hypo, but now an

individual would need to take extended breaks outside of the normal eight-hour

breaks, which would result in an individual being off task for more than 15% of a

workday.” Id. at 1115. The vocational expert opined that no such individual could

perform any of the past relevant work or any jobs, as “15% off task . . . is going to

preclude all full-time gainful employment.” Id.

                                II.    DISCUSSION

A.    Legal Standards

      1.     Judicial Review of Commissioner’s Determinations

      An individual may obtain judicial review of a final decision of the

Commissioner in the “district court of the United States for the judicial district in

which the plaintiff resides.” 42 U.S.C. § 405(g). The district court must determine

whether the Commissioner’s final decision applied the correct legal standards and

whether it is supported by substantial evidence. Butts v. Barnhart, 388 F.3d 377,

384 (2d Cir. 2004). “Substantial evidence is more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a



                                           49
conclusion.” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (quoting Richardson

v. Perales, 402 U.S. 389, 401 (1971)) (internal quotation marks and alterations

omitted); see also Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (“under the

substantial-evidence standard, a court looks to an existing administrative record

and asks whether it contains ‘sufficien[t] evidence’ to support the agency’s factual

determinations . . . whatever the meaning of ‘substantial’ in other contexts, the

threshold for such evidentiary sufficiency is not high”).

      The substantial evidence standard is a “very deferential standard of review.”

Brault v. Soc. Sec. Admin., 683 F.3d 443, 448 (2d Cir. 2012). The Court “must be

careful not to substitute its own judgment for that of the Commissioner, even if it

might justifiably have reached a different result upon a de novo review.” DeJesus v.

Astrue, 762 F. Supp. 2d 673, 683 (S.D.N.Y. 2011) (quoting Jones v. Sullivan, 949

F.2d 57, 59 (2d Cir. 1991)) (internal quotation marks and alterations omitted).

“[O]nce an ALJ finds facts, [a court] can reject those facts ‘only if a reasonable

factfinder would have to conclude otherwise.’” Brault, 683 F.3d at 448 (quoting

Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)) (emphasis omitted).

      In weighing whether substantial evidence exists to support the

Commissioner’s decision, “the reviewing court is required to examine the entire

record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.” Selian, 708 F.3d at 417 (quoting Mongeur v. Heckler, 722

F.2d 1033, 1038 (2d Cir. 1983)). On the basis of this review, the court may “enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or




                                           50
reversing the decision of the Commissioner of Social Security, with or without

remanding . . . for a rehearing.” 42 U.S.C. § 405(g).

      In certain circumstances, the court may remand a case solely for the

calculation of benefits, rather than for further administrative proceedings. “In . . .

situations[ ] where this Court has had no apparent basis to conclude that a more

complete record might support the Commissioner’s decision, [the court has] opted

simply to remand for a calculation of benefits.” Michaels v. Colvin, 621 F. App’x 35,

38–39 (2d Cir. 2015) (quoting Rosa v. Callahan, 168 F.3d 72, 83 (2d Cir. 1999))

(internal quotation marks omitted). The court may remand solely for the

calculation of benefits when “the records provide[ ] persuasive evidence of total

disability that render[s] any further proceedings pointless.” Williams v. Apfel, 204

F.3d 48, 50 (2d Cir. 1999). However, “[w]hen there are gaps in the administrative

record or the ALJ has applied an improper legal standard, [the court has], on

numerous occasions, remanded to the [Commissioner] for further development of

the evidence.” Pratts v. Chater, 94 F.3d 34, 39 (2d Cir. 1996) (quoting Parker v.

Harris, 626 F.2d 225, 235 (2d Cir. 1980)) (alteration in original).

      2.     Commissioner’s Determination of Disability

      Under the Social Security Act, “disability” is defined as the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A); accord 42 U.S.C. § 1382(c)(a)(3)(A). Physical or




                                           51
mental impairments must be “of such severity that [the claimant] is not only unable

to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the

national economy.” 42 U.S.C. §§ 423(d)(2)(A), 1382(c)(a)(3)(B).

      In assessing a claimant’s impairments and determining whether they meet

the statutory definition of disability, the Commissioner “must make a thorough

inquiry into the claimant’s condition and must be mindful that ‘the Social Security

Act is a remedial statute, to be broadly construed and liberally applied.’” Mongeur,

722 F.2d at 1037 (quoting Gold v. Sec’y of H.E.W., 463 F.2d 38, 41 (2d Cir. 1972)).

Specifically, the Commissioner’s decision must take into account factors such as:

“(1) the objective medical facts; (2) diagnoses or medical opinions based on such

facts; (3) subjective evidence of pain or disability testified to by the claimant or

others; and (4) the claimant’s educational background, age, and work experience.”

Id. (citations omitted).

             a.     Five-Step Inquiry

      “The Social Security Administration has outlined a ‘five-step, sequential

evaluation process’ to determine whether a claimant is disabled[.]” Estrella v.

Berryhill, 925 F.3d 90, 94 (2d Cir. 2019) (citations omitted); 20 C.F.R. §

404.1520(a)(4). First, the Commissioner must establish whether the claimant is

presently employed. 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is unemployed, at

the second step the Commissioner determines whether the claimant has a “severe”

impairment restricting her ability to work. 20 C.F.R. § 404.1520(a)(4)(ii). If the




                                           52
claimant has such an impairment, the Commissioner moves to the third step and

considers whether the medical severity of the impairment “meets or equals” a

listing in Appendix One of Subpart P of the regulations. 20 C.F.R. §

404.1520(a)(4)(iii). If so, the claimant is considered disabled. Id.; 20 C.F.R. §

404.1520(d). If not, the Commissioner continues to the fourth step and determines

whether the claimant has the residual functional capacity (“RFC”) to perform her

past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). Finally, if the claimant does not

have the RFC to perform past relevant work, the Commissioner completes the fifth

step and ascertains whether the claimant possesses the ability to perform any other

work. 20 C.F.R. § 404.1520(a)(4)(v).

      The claimant has the burden at the first four steps. Burgess v. Astrue, 537

F.3d 117, 128 (2d Cir. 2008). If the claimant is successful, the burden shifts to the

Commissioner at the fifth and final step, where the Commissioner must establish

that the claimant has the ability to perform some work in the national economy.

See Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009).

             b.     Treating Physician’s Rule

      “Regardless of its source, the ALJ must evaluate every medical opinion in

determining whether a claimant is disabled under the [Social Security] Act.” Pena

ex rel. E.R. v. Astrue, No. 11-CV-1787 (KAM), 2013 WL 1210932, at *14 (E.D.N.Y.

Mar. 25, 2013) (citing 20 C.F.R. §§ 404.1527(c), 416.927(d)) (internal quotation

marks omitted). A treating physician’s opinion is given controlling weight, provided

the opinion as to the nature and severity of an impairment “is well-supported by




                                           53
medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R. §

404.1527(c)(2). The regulations define a treating physician as the claimant’s “own

physician, psychologist, or other acceptable medical source who provides [the

claimant] . . . with medical treatment or evaluation and who has, or has had, an

ongoing treatment relationship with [the claimant].” 20 C.F.R. § 404.1502.

Deference to such medical providers is appropriate because they “are likely to be the

medical professionals most able to provide a detailed, longitudinal picture of [the]

medical impairment(s) and may bring a unique perspective to the medical evidence

that cannot be obtained from the objective medical evidence alone or from reports of

individual examinations.” 20 C.F.R. § 404.1527(c)(2).

      A treating physician’s opinion is not always controlling. For example, a legal

conclusion “that the claimant is ‘disabled’ or ‘unable to work’ is not controlling,”

because such opinions are reserved for the Commissioner. Guzman v. Astrue, No.

09-CV-3928 (PKC), 2011 WL 666194, at *10 (S.D.N.Y. Feb. 4, 2011) (citing 20 C.F.R.

§§ 404.1527(e)(1), 416.927(e)(1)); accord Snell v. Apfel, 177 F.3d 128, 133 (2d Cir.

1999) (“A treating physician’s statement that the claimant is disabled cannot itself

be determinative.”). Additionally, where “the treating physician issued opinions

that [were] not consistent with other substantial evidence in the record, such as the

opinion of other medical experts, the treating physician’s opinion is not afforded

controlling weight.” Pena ex rel. E.R., 2013 WL 1210932, at *15 (quoting Halloran

v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)) (internal quotation marks omitted)




                                           54
(alteration in original); see also Snell, 177 F.3d at 133 (“[T]he less consistent [the

treating physician’s] opinion is with the record as a whole, the less weight it will be

given.”).

       Importantly, however, “[t]o the extent that [the] record is unclear, the

Commissioner has an affirmative duty to ‘fill any clear gaps in the administrative

record’ before rejecting a treating physician’s diagnosis.” Selian, 708 F.3d at 420

(quoting Burgess, 537 F.3d at 129); see Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir.

1998) (discussing ALJ’s duty to seek additional information from treating physician

if clinical findings are inadequate). As a result, “the ‘treating physician rule’ is

inextricably linked to a broader duty to develop the record. Proper application of

the rule ensures that the claimant’s record is comprehensive, including all relevant

treating physician diagnoses and opinions, and requires the ALJ to explain clearly

how these opinions relate to the final determination.” Lacava v. Astrue, No. 11-CV-

7727 (WHP) (SN), 2012 WL 6621731, at *13 (S.D.N.Y. Nov. 27, 2012) (“In this

Circuit, the [treating physician] rule is robust.”), adopted by 2012 WL 6621722 (Dec.

19, 2012).

       To determine how much weight a treating physician’s opinion should carry,

the ALJ must consider several factors outlined by the Second Circuit:

       (i) the frequency of examination and the length, nature and extent of
       the treatment relationship; (ii) the evidence in support of the treating
       physician’s opinion; (iii) the consistency of the opinion with the record
       as a whole; (iv) whether the opinion is from a specialist; and (v) other
       factors brought to the Social Security Administration’s attention that
       tend to support or contradict the opinion.




                                           55
Halloran, 362 F.3d at 32 (citation omitted); see also Burgess, 537 F.3d at 129; 20

C.F.R. § 404.1527(c)(2). “An ALJ’s failure to ‘explicitly’ apply the Burgess factors

when assigning weight at step two is a procedural error.” Estrella, 925 F.3d at 96

(quoting Selian, 708 F.3d at 419–20). If, based on these considerations, the ALJ

declines to give controlling weight to the treating physician’s opinion, the ALJ must

nonetheless “comprehensively set forth reasons for the weight” ultimately assigned

to the treating source. Halloran, 362 F.3d at 33; accord Snell, 177 F.3d at 133

(responsibility of determining weight to be afforded does not “exempt administrative

decisionmakers from their obligation . . . to explain why a treating physician’s

opinions are not being credited”) (referring to Schaal, 134 F.3d at 505 and 20 C.F.R.

§ 404.1527(d)(2)). The regulations require that the SSA “always give good reasons

in [its] notice of determination or decision for the weight” given to the treating

physician. Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998) (alteration

in original) (citations omitted). Indeed, “[c]ourts have not hesitate[d] to remand

[cases] when the Commissioner has not provided good reasons.” Pena ex rel. E.R.,

2013 WL 1210932, at *15 (quoting Halloran, 362 F.3d at 33) (second and third

alteration in original) (internal quotation marks omitted).

             c.     Claimant’s Credibility

      An ALJ’s credibility finding as to the claimant’s disability is entitled to

deference by a reviewing court. Osorio v. Barnhart, No. 04-CV-7515 (DLC), 2006

WL 1464193, at *6 (S.D.N.Y. May 30, 2006). “[A]s with any finding of fact, ‘[i]f the

Secretary’s findings are supported by substantial evidence, the court must uphold




                                          56
the ALJ’s decision to discount a claimant’s subjective complaints.’” Id. (quoting

Aponte v. Sec’y of Health and Human Servs., 728 F.2d 588, 591 (2d Cir. 1984)).

Still, an ALJ’s finding of credibility “must . . . be set forth with sufficient specificity

to permit intelligible plenary review of the record.” Pena, 2008 WL 5111317, at *10

(internal quotation marks omitted) (quoting Williams v. Bowen, 859 F.2d 255, 260–

61 (2d Cir. 1988)). “The ALJ must make this [credibility] determination ‘in light of

the objective medical evidence and other evidence regarding the true extent of the

alleged symptoms.’” Id. (quoting Mimms v. Heckler, 750 F.2d 180, 186 (2d Cir.

1984)).

       SSA regulations provide that statements of subjective pain and other

symptoms alone cannot establish a disability. Genier v. Astrue, 606 F.3d 46, 49 (2d

Cir. 2010) (citing 20 C.F.R. § 404.1529(a)). Accordingly, the ALJ must follow a two-

step framework for evaluating allegations of pain and other limitations. Id. First,

the ALJ considers whether the claimant suffers from a “medically determinable

impairment that could reasonably be expected to produce” the symptoms alleged.

Id. (citing 20 C.F.R. § 404.1529(b)). “If the claimant does suffer from such an

impairment, at the second step, the ALJ must consider ‘the extent to which [the

claimant’s] symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence’ of record.” Id. (citing 20 C.F.R. § 404.1529(a)).

Among the kinds of evidence that the ALJ must consider (in addition to objective

medical evidence) are:

       1. The individual’s daily activities; 2. [t]he location, duration,
       frequency, and intensity of the individual’s pain or other symptoms; 3.



                                             57
       [f]actors that precipitate and aggravate the symptoms; 4. [t]he type,
       dosage, effectiveness, and side effects of any medication the individual
       takes or has taken to alleviate pain or other symptoms; 5. [t]reatment,
       other than medication, the individual receives or has received for relief
       of pain or other symptoms; 6. [a]ny measures other than treatment the
       individual uses or has used to relieve pain or other symptoms (e.g.,
       lying flat on his back, standing for 15 to 20 minutes every hour, or
       sleeping on a board); and 7. [a]ny other factors concerning the
       individual’s functional limitations and restrictions due to pain or other
       symptoms.

Pena, 2008 WL 5111317, at *11 (citing SSR 96-7p, 1996 WL 374186, at *3 (SSA July

2, 1996)).

B.     ALJ Decisions

       1.    The 2010 ALJ Decision

       On September 26, 2010, ALJ Katz issued a written decision concluding that

Salisbury was not disabled through the date last insured. AR at 124–32. As a

threshold issue, Salisbury was found to have last met the insured status

requirements on December 31, 2008. Id. At step one, the ALJ determined that

Salisbury did not engage in substantial gainful activity during the relevant

disability period. Id. The ALJ found, at step two, that through the date last

insured, Salisbury’s spinal impairment and obesity were severe. Id. Salisbury’s

depression was found not to be severe because there was no objective

documentation in corroboration thereof “on or prior to the date last insured.” Id. at

127–28. Salisbury’s hypertension, diabetes mellitus, and ulcerative colitis were also

found not to be severe. Id. None of Salisbury’s impairments, singly or in

combination, were found to meet or equal a listing at step three. Id.




                                          58
      The ALJ determined that Salisbury had “the residual functional capacity to

perform a full range of sedentary exertion level work” with “the ability to sit for 8

hours and stand/walk for 4 hours during the course of an 8-hour workday; and he

was able to lift/carry items weighing ten pounds”; but was not able to “perform

highly aerobic activity.” Id. The ALJ’s RFC determination was based on the

following weight assignment of medical opinions:

      The undersigned has given greater evidentiary weight to the
      evaluations of Dr. Polepelle and Dr. Hosain, whose opinions were
      expressed in more narrative format, as opposed to the “check-off”
      format employed by Dr. Mehar – who [ha]s not explained the basis for
      his evaluations – particularly his inconsistent evaluations of the
      claimant’s ability to perform sedentary activities. The evaluations of
      Dr. Polepelle and Dr. Hosain are also more consistent with the
      objective medical evidence, which does not establish an objective basis
      of the sort of debilitation expressed by Dr. Mehar (e.g., unable to
      lift/carry anything). Dr. Hosain and Dr. Mehar are both treating
      physicians; however, Dr. Hosain is the claimant’s pain management
      doctor (Dr. Mehar is said to be his general primary doctor, but is not
      involved in his pain management), so that physician is in a better
      position to evaluate the claimant’s functional capacity.

Id. at 130. In light of this RFC determination, the ALJ found, at step four, that

Salisbury was unable to perform any past relevant work. Id. at 131. However, at

step five, considering his age, education, work experience, and residual functional

capacity, the ALJ determined that the Medical-Vocational Guidelines directed a

finding of “not disabled,” as there were jobs that existed in significant numbers in

the national economy that Salisbury could have performed. Id. Thus, the ALJ

concluded that Salisbury was not under a disability from at any time from March 3,

2008, the alleged onset date, through December 31, 2008, the date last insured. Id.

at 132.



                                          59
      2.     The 2012 ALJ Decision

      On January 17, 2012, ALJ Katz rendered another written decision following

remand from the Appeals Council, again concluding that Salisbury was not under a

disability during the relevant period. Id. at 40–53. At the outset, the ALJ noted

that “[i]n its remand order, the Appeals Council requested the ALJ to re-contact

treating physician Dr. Mehar for further explanation of his evaluations and to re-

consider the opinions of Dr. Levin.” Id. at 40. In a footnote, ALJ Katz explained

that his office “attempted to get further information concerning Dr. Mehar’s

evaluation” but “was advised that Dr. Mehar had retired.” Id. (citations omitted).

The ALJ’s findings concerning the first three steps did not change: (1) Salisbury did

not engage in substantial gainful activity during the period from his alleged onset

date of March 3, 2008 through the date last insured of December 31, 2008; (2)

through the date last insured, Salisbury’s spinal impairment and obesity were

severe but his mental impairment, hypertension, diabetes mellitus, and ulcerative

colitis were not; and (3) Salisbury did not have an impairment or combination of

impairments that met or medically equaled a listing. Id. at 43–47.

      Similarly, prior to step four, the ALJ determined a nearly identical residual

functional capacity. Id. at 47. According to the ALJ, Salisbury had “the residual

functional capacity to perform a full range of sedentary exertion level work” with

“the ability to sit for 8 hours and stand/walk for 4 hours during the course of an 8-

hour workday; and he was able to lift/carry items weighing 10 pounds. Despite his

back impairments, he is able to bend occasionally (i.e., one-third of the time during




                                          60
a typical work day). The claimant was not able to perform highly aerobic work

activity due to his overweight condition.” Id. This RFC determination was based on

the same reasoning as in the earlier decision with the following addition: “In

contrast to Dr. Mehar, Dr. Polepelle is a board-certified pain management specialist

who is better trained to make an evaluation of residual functional capacity. The

undersigned has given the greatest amount of evidentiary weight to Dr. Polepelle’s

independent report.” Id. at 50. At step four, the ALJ found that Salisbury was

unable to perform any past relevant work through the date last insured. Id. at 51.

Nevertheless, considering his age, education, work experience, and residual

functional capacity, and based on both the Medical Vocational Guidelines and the

testimony of the vocational expert, the ALJ found that jobs existed in significant

numbers in the national economy that Salisbury could have performed, namely, a

surveillance system monitor, table worker, and telephone quotation clerk. Id. at 52.

Thus, the ALJ concluded that Salisbury was not under a disability from at any time

from March 3, 2008, the alleged onset date, through December 31, 2008, the date

last insured. Id.

      3.     The 2018 ALJ Decision

      On September 26, 2018, ALJ Singh issued a written decision following

remand from the Court, concluding that Salisbury was not under a disability from

March 3, 2008, through the date last insured. Id. at 1063–79. At the outset, the

ALJ noted that she was directed by the Appeals Council to do the following:




                                         61
      1. Further develop the record by, inter alia, using “every reasonable
      effort” to seek the needed clarifications from both Drs. Mehar and
      Rochman.

      2. Substantiate or reconsider the discounting of Dr. Mehar’s
      assessment of the claimant’s inability to carry and the off-handed
      rejection of Dr. Rochman’s 2011 report as retrospective.

      3. Reassess the evaluation of the various medical sources in light of,
      inter alia: a) the length of Dr. Mehar’s treatment relationship with
      plaintiff; b) the reality that Dr. Polepalle performed only a single
      examination; c) Dr. Rochman’s professional credentials; d) the
      frequency of plaintiff’s visits with Dr. Rochman and his treatment
      notes from 2009 and early 2010; e) the social worker records from
      “MEB”; f) the date on which plaintiff initially sought help for his
      depression from East Orange; and g) Dr. Hosain’s pre-date-last-insured
      notes regarding the interplay between plaintiff’s depression and pain.

      4. Ground the assignment of weight to medical sources in good, non-
      arbitrary reasons and specific citations to the record: a) the weight
      afforded physicians’ opinions of plaintiff’s employment prospects, given
      their collective lack of vocation expertise; b) the selectively utilized
      portions of Dr. Polepalle’s report; c) the various findings vis-à-vis the
      categories of functional mental limitations; and d) the plaintiff’s March
      2009 “function report.”

      5. Properly evaluate plaintiff’s credibility.

      6. Account for even non-severe impairments in the evaluation of
      claimant’s residual functional capacity.

      7. Given this reevaluation, arrive at an updated RFC, which should
      inform on the appropriateness of reliance on the Grids and a possibly
      new vocational profile.

Id. at 1063–64.

      Beginning the five-step inquiry, the ALJ first determined that Salisbury did

not engage in substantial gainful activity during the period from his alleged onset

date of March 3, 2008 through his date last insured of December 31, 2008. Id. at

1066. At step two, the ALJ found Salisbury’s depression, in addition to his bilateral



                                          62
facet arthritis and obesity, to be severe impairments, while his ulcerative colitis was

not. Id. at 1067. The ALJ found, at step three, that none of Salisbury’s

impairments, singly or in combination, met or medically equaled a listing. Id. at

1067–68. The ALJ “considered the listings generally under 1.00 Musculoskeletal

System and specifically, [found that] the medical records do not illustrate evidence

of nerve root compression, motor loss, reflex loss or sensory loss or consistent

positive straight leg raising examinations in both the sitting and supine position.”

Id. at 1068. Furthermore, the ALJ concluded that “t[he] severity of [Salisbury’s]

mental impairments did not meet or medically equal the criteria of listing 12.04.”

Id. With respect to Paragraph B criteria, the ALJ concluded that Salisbury had a

moderate limitation in understanding, remembering, or applying information; a

mild limitation in interacting with others; a moderate limitation with regard to

concentrating, persisting, or maintaining pace; and a mild limitation in adapting or

managing oneself. Id. at 1068–69. Concerning Paragraph C criteria, although the

ALJ found that Salisbury’s mental impairments have persisted for more than two

years and that he was receiving treatment in the form of outpatient therapy, she

also noted that “the evidence fails to show that [Salisbury] has achieved only

marginal adjustment as [his] treatment has been intermittent” and that he was

able to “take care of his basic daily needs without serious mental or physical

interference.” Id. at 1069.

      At this point in the inquiry, the ALJ determined Salisbury’s residual

functional capacity as the following:




                                          63
      [T]he claimant had the residual functional capacity to perform
      sedentary work . . . except the claimant requires a sit/stand opinion
      defined as—after every two to three minutes of standing up at the
      work station, he is allowed a minute to shift positions to sit back
      down—yet he will remain at the work station, and on task. The
      claimant can do all postural maneuvers occasionally—except he can
      never climb ladders, ropes or scaffolds. Further, the claimant is
      limited to frequent pushing and pulling with the upper extremities.
      Lastly, the claimant is limited to understanding, remembering and
      carrying out simple, routine, non-complex tasks.

Id.

      In arriving at this RFC determination, the ALJ found that Salisbury’s

“medically determinable impairments could reasonably be expected to cause the

alleged symptoms; however, [Salisbury’s] statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with

the medical evidence and other evidence in the record . . . .” Id. at 1070. In

consideration of Salisbury’s mental impairment, the ALJ reduced his “functioning to

understanding, remembering and carrying out simple, routine, non-complex tasks.”

Id. at 1071. In consideration of his back impairment and obesity, the ALJ limited

Salisbury to less than the full range of sedentary work, including a sit stand option,

a postural limitation and pushing/pulling limitations described in the above

residual functional capacity. Id. at 1071–72.

      These limitations were based on the ALJ according certain weight to various

medical opinions.

          •   With respect to Dr. Mehar, the ALJ accorded “some weight” to
              his opinion that Salisbury “retains the ability to sit, stand and
              walk consistent with sedentary exertional work” because it “is
              supported by the objective findings of Dr. Mehar and Dr.
              Hosain” but “little weight to Dr. Mehar’s limitation on the



                                           64
    claimant’s ability to lift as the records do not reveal any ongoing
    or consistent physical examination that would support [such] a
    finding” and no weight to “Dr. Mehar’s opinion regarding the
    claimant’s social interactions [because it] is outside his scope of
    expertise and the East Orange Psychiatric Association record
    fails to buttress such a limitation.” Id. at 1072.

•   The ALJ accorded “little weight” to the opinion of physical
    therapist Ms. Ferrari, who described the claimant’s activities of
    daily living functioning as “severely restricted” and opined that
    the claimant “cannot work” or lift/carry five pounds.” The ALJ
    reasoned that “a conclusion whether the claimant [] ‘cannot
    work’ is a determination reserved to the Commissioner”; “this
    opinion fails to provide a specific function-by-function analysis of
    the claimant’s abilities”; “the use of the term ‘severely restricted’
    describing the claimant’s daily living functioning, does not
    provide a pinpointed perspective of what the claimant is able to
    do or not do”; and “the record simply does not support a five-
    pound lifting restriction as physical examinations revealed no
    muscle weaknesses.” Id. at 1072–73.

•   The ALJ gave “Dr. Polepalle’s assessment that the claimant is
    able to return to previous activities including his work and doing
    some housekeeping, little weight, as it is inconsistent with
    physical findings, and treatment modalities throughout the
    record. . . . [and because] Dr. Polepalle’s one time opinion does
    not consider the subsequently produced medical development
    after 2008.” Id. at 1073.

•   The ALJ accorded “some weight” to Dr. Hosain’s opinion that
    Salisbury is “disabled” from his occupation as a landscaper, or
    any “physically demanding occupation,” because although it is
    “outside Dr. Hosain’s area of expertise,” the ALJ found “his
    physical examination and assessment . . . convincing, resulting
    in a functional capacity reduction.” Id. The ALJ assigned “great
    weight” to Dr. Hosain’s opinion that the claimant is unable to
    bend without severe pain, lift more than ten pounds, and
    requires a sit/stand option, because “it is consistent with the
    record as a whole, which described various treatment modalities
    with ongoing physical examinations recounting the claimant
    with reduced range of motion. A sit/stand option defined as—
    after every two to three minutes of standing up at the working
    station, the claimant is allowed a minute to shift positions to sit




                                 65
    back down—yet he will remain at the workstation, and on task,
    accurately considers Dr. Hosian’s opinion.” Id. at 1073–74.

•   The ALJ accorded “little weight” to Dr. Rochman’s opinions that
    (1) the claimant has an extreme limitation in maintaining social
    functioning and a marked limitation in concentration,
    persistence or pace and (2) his impairments or treatment would
    cause an absentee rate of over four days per month as the
    claimant’s residual disease results in marginal adjustment that
    even a minimal increase in demands or changes in the
    environment would cause decompensation. Id. at 1074. The
    ALJ reasoned that Dr. Rochman’s opinions were inconsistent
    with his own treatment records in which he described the
    claimant’s mood as stable; the opinions were also inconsistent
    with the claimant’s treatment prior to his date last insured, as
    Dr. Hosain described the claimant with “normal affect and
    mood” with good recall of past events in the near term and long
    term; and the record does not display any ongoing or consistent
    abnormalities in concentration or social functioning. Id.
    Notwithstanding his assignment of little weight to these
    opinions, the ALJ accounted for anomalies in Salisbury’s mental
    functioning, by reducing him to understanding, remembering
    and carrying out simple, routine, non-complex tasks. Id.

•   The ALJ accorded “great weight” to Dr. Figueroa’s opinion that
    Salisbury has moderate limitations in his ability to repetitively
    bend, lift or carry, because it is consistent with Dr. Hosain’s
    examinations of the claimant and with Dr. Levin’s physical
    examination of the claimant. Id. at 1075. However, the ALJ
    assigned “little weight” to Dr. Figueroa’s opinion that the
    claimant could sit for only three hours in an eight-hour workday
    at thirty-minute increments as he “sometimes” requires a cane
    to ambulate distances longer than 400 feet. Id. The ALJ
    reasoned that the record is devoid of any indication that the
    claimant requires a cane and that Dr. Figueroa’s opinion does
    not consider Dr. Hosain describing the claimant’s injections as a
    “tremendous help” to the claimant’s pain or the fact that the
    claimant did not receive treatment from September 20 to August
    2013. Id. Despite according little weight to Dr. Figueroa’s
    assessed functioning, the ALJ included a sit/stand option at the
    sedentary work exertional level. Id.

•   While the ALJ gave an unidentified amount of weight to Dr.
    Murphy’s opinion that the claimant has no limitation in his



                                66
             ability to follow, understand, and perform simple directions or
             instructions, no limitation to the ability to maintain attention
             and concentration and no limitation on his ability to maintain a
             regular schedule or adequately relate to others, he accorded
             “little weight to Dr. Murphy’s assessment that the claimant has
             a marked limitation in his ability to learn new tasks or perform
             complex tasks and in the ability to interact with the general
             public, as the record does not indicate that the claimant has
             issues with attention, concentration or social interactions.” Id.
             at 1076. Notwithstanding, the ALJ reduced the claimant’s
             functionality to understanding, remembering and carrying out
             simple, routine, non-complex tasks. Id.

      In assessing Salisbury’s credibility, the ALJ provided a number of reasons to

discredit his allegations. She considered, first, that his daily activities were not

limited to the extent one would expect given the complaints of disabling symptoms

and limitations; second, although the claimant has received treatment for his

impairments, his medications would not prevent him from engaging in the

sedentary residual functional capacity with a sit/stand option; third, the record does

not contain any non-conclusory opinions from any physician, treating or otherwise,

indicating that the claimant is currently disabled; fourth, a review of the claimant’s

work history and earnings show that his business ended partly due to a dissolution

and had profits continued, his disability application would be denied; moreover, his

psychiatric treatment did not commence until 2009, which was after the date last

insured and during a period of financial stress; furthermore, the claimant

demonstrated some degree of management and organization skills from co-owning a

business and outsourcing labor; finally, the claimant’s symptoms and related

limitations are not consistent with the evidence in the record. Id. at 1076–77.




                                           67
      At step four, the ALJ concluded that Salisbury was unable to perform any

past relevant work. Id. at 1077–78. Nevertheless, considering his age, education,

work experience, and residual functional capacity, and based on the testimony of

the vocational expert, the ALJ found that there were jobs that existed in significant

numbers in the national economy that the claimant could have performed, namely,

charge account clerk, surveillance system monitor, and table worker. Id. at 1078–

79.

C.    Analysis

      1.     The ALJ’s RFC Determination is Not Supported by Substantial
             Evidence

      Both Salisbury and the Commissioner maintain that the ALJ’s residual

functional capacity determination lacks substantial support from the record

evidence. The Court agrees that the ALJ’s RFC determination is flawed, but for

different reasons than those submitted by the parties. Salisbury argues that the

ALJ erred in failing to accord controlling weight to treating physician Dr. Mehar

and treating psychiatrist Dr. Rochman. Pl. Mem. at 16–21. The Commissioner

does not address whether the treating physician rule was violated but contends

instead that “the ALJ failed to provide a narrative discussion which described how

the evidence supported each conclusion in the RFC determination.” Def. Mem. at

21. Because the ALJ erred in substituting her own judgment for competent medical

opinion, the Court concludes that substantial evidence does not support the ALJ’s

RFC assessment.




                                         68
      In rendering an RFC determination, the ALJ must consider objective medical

facts, diagnoses, and medical opinions based on such facts, as well as a claimant’s

subjective symptoms, including pain and descriptions of other limitations. 20 C.F.R

§§ 404.1545, 416.945. See Martone v. Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999)

(citing LaPorta v. Bowen, 737 F. Supp. 180, 183 (N.D.N.Y. 1990)). An ALJ must

specify the functions a claimant is capable of performing, and may not simply make

conclusory statements regarding a claimant’s capacities. Martone, 70 F. Supp. 2d at

150 (citing Ferraris v. Heckler, 728 F.2d 582, 588 (2d Cir. 1984); LaPorta, 737 F.

Supp. at 183; Sullivan v. Secretary of HHS, 666 F. Supp. 456, 460 (W.D.N.Y. 1987)).

The RFC assessment must also include a narrative discussion, describing how the

evidence supports the ALJ’s conclusions, citing specific medical facts, as well as

non-medical evidence. Trail v. Astrue, No. 09-CV-1120 (DNH) (GNL), 2010 WL

3825629 at *6 (N.D.N.Y. Aug. 17, 2010) (citing SSR 96-8p, 1996 WL 374184, at *7

(SSA July 2, 1996)), adopted by 2010 WL 3825627 (Sept. 24, 2010).

      Here, the ALJ assessed the following residual functional capacity for

Salisbury:

      [T]hrough the date last insured, the claimant had the residual
      functional capacity to perform sedentary work as defined in 20 C.F.R.
      404.1567(a) except the claimant requires a sit/stand option defined
      as—after every two to three minutes of standing up at the work
      station, he is allowed a minute to shift positions to sit back down—yet
      he will remain at the workstation, and on task. The claimant can do
      all postural maneuvers occasionally—except he can never climb
      ladders, ropes or scaffolds. Further, the claimant is limited to frequent
      pushing and pulling upper extremities. Lastly, the claimant is limited
      to understanding, remembering and carrying out simple, routine non-
      complex tasks.




                                          69
AR at 1069. With these exceptions, the ALJ limited Salisbury “to less than

the full range of sedentary work.” Id. at 1072.

             a.     The Determination that Salisbury Can Perform Less than
                    the Full Range of Sedentary Work as Defined by the ALJ
                    Lacks Substantial Support

      While acknowledging that the ALJ failed to describe how the evidence

supports her RFC determination, the Commissioner takes particular issue with the

sit/stand option as unsupported by the evidence in the record. Def. Mem. at 21.

However, this part of the ALJ’s RFC assessment appears to be the only portion that

is remotely supported by the record evidence. The ALJ cites specifically to Dr.

Hosain’s November 11, 2011 letter in which he opines that Salisbury “has to make

frequent changes of position when sitting or standing.” AR at 1073 (citing id. at

1052). Notwithstanding this finding and more importantly, there is no medical

opinion in the record suggesting that Salisbury is otherwise capable of the full

range of sedentary work.

      “According to the SSA, sedentary work generally involves up to two hours of

standing or walking and six hours of sitting in an eight-hour work day . . . and

lifting no more than 10 pounds at a time and occasionally lifting or carrying articles

like docket files, ledgers, and small tools.” Curry v. Apfel, 209 F.3d 117, 123 (2d Cir.

2000) (internal citation omitted) (emphasis in original); see also Carvey v. Astrue,

380 F. App’x 50, 52 (2d Cir. 2010) (“in the Social Security context, a person must be

able to lift ten pounds occasionally, sit for a total of six hours, and stand or walk for

a total of two hours in an eight-hour workday to be capable of ‘sedentary work’”).




                                           70
      Not one medical source unambiguously opined that Salisbury was capable of

sitting for a total of six hours in a workday. The only sources who specifically

opined on Salisbury’s sitting capacity were Dr. Mehar, who contradictorily opined

both that he could and could not sit for up to six hours per workday; SDM DelNero,

a non-medical professional, who determined that Salisbury could sit for six hours in

an eight-hour workday; and Dr. Figueroa, who assessed that Salisbury could sit for

30 minutes without interruption but for three hours total in an eight-hour workday.

The ALJ does not specifically credit SDM DelNero for anchoring Salisbury’s

baseline exertional level as sedentary. Assuming the ALJ implicitly did so, “it is []

legal error to weigh an SDM’s opinion as if he or she were a medical professional.”

Barrett, 286 F. Supp. 3d at 429 (citing Box v. Colvin, 3 F. Supp. 3d 27, 46 (E.D.N.Y.

2014)). Moreover, Dr. Figueroa’s one-time consultative examination occurred in

2017, nine years after the relevant period. Because there is no indication that Dr.

Figueroa retrospectively evaluated Salisbury’s physical condition during the

relevant period, much less that she reviewed the available medical evidence for that

period, her assessment sheds little light on Salisbury’s past sitting capacity.

      Dr. Mehar indicated in his October 2008 functional assessment that

Salisbury could sit for up to six hours in an eight-hour workday, whereas he

determined in his January 2009 assessment that he could not sit for six hours per

day. Compare AR at 846 with id. at 536. In both assessments, Dr. Mehar

determined that Salisbury could only stand or walk for less than two hours. Id. at

536, 846. The ALJ “accord[ed] some weight to Dr. Mehar’s opinion that the




                                          71
claimant retains the ability to sit, stand and walk consistent with sedentary

exertional work.” Id. at 1072. However, as Salisbury correctly notes, “this does not

coincide with Dr. Mehar’s opinion at all.” Pl. Mem. at 18. One of two opinions by

Dr. Mehar describes less than sedentary work. Although the ALJ acknowledges

elsewhere in her decision that she limited Salisbury “to less than the full range of

sedentary work,” AR at 1072, she does so by incorporating the sit/stand option, not

by accounting for his inability to sit for a total of six hours in an eight-hour

workday, as Dr. Mehar opined, albeit inconsistently.

      While the Court is mindful of this inconsistency in Dr. Mehar’s assessments

as well as the sparse objective findings in his own progress notes, the first

instruction on both remands from the Appeals Council was for the ALJ to seek out

clarification from Dr. Mehar (as well as Dr. Rochman) for the basis of his opinion.

There appears to have been no effort to comply with this directive and the

Commissioner appears to concede as much. Def. Mem. at 2 n.3. The administrative

process for the resolution of disability claims is non-adversarial, and all parties are

under an obligation to make their best efforts to bring the matter to the fairest

possible resolution. See Pratts, 94 F.3d at 37 (“It is the rule in our circuit that ‘the

ALJ, unlike a judge in a trial, must [her]self affirmatively develop the record’ in

light of ‘the essentially non-adversarial nature of a benefits proceeding.’ This duty .

. . exists even when . . . the claimant is represented by counsel.”) (citations omitted)

(alterations in original). The ALJ was obligated to make a good faith attempt to

cure the deficiencies in the prior decisions in this case and to procure the further




                                           72
information required by the Appeals Council. Indeed, a proper evaluation of Dr.

Mehar’s conclusions regarding Salisbury’s physical limitations has been a driving

force for the two Appeals Council remands in this now 11-year-old case. See

Appeals Council Remand, February 23, 2016, AR at 1441 (citing Salisbury I, 2015

WL 5458816 at *47 (“Further develop the record by, inter alia, using “every

reasonable effort” to seek the needed clarifications from both Drs. Mehar and

Rochman.”)); Appeals Council Remand Order, July 18, 2011, AR at 138–39 (ordering

ALJ to re-contact treating sources). In this case especially, where a phone call, or

even a second letter, would likely have attracted the attention of Dr. Mehar or at

least would have revealed the best way to reach him, the lack of a diligent effort to

address a problem that has plagued this case from the beginning is troubling.

      Even if it was proper for the ALJ to disregard the opinion of Dr. Mehar on

this point—indeed, the Court is cognizant of Salisbury’s own testimony that Dr.

Mehar did not actually treat his back impairment, see id. at 104, 1097—the Court is

struck by the ALJ’s failure to seek a functional assessment by the two physicians

who did, in fact, treat Salisbury’s back condition, Drs. Levin and Hosain, and

therefore who were in the best position to evaluate his sitting capacity at that time.

Indeed, both physicians saw Salisbury multiple times during the relevant time

period, documented detailed findings upon each examination, prescribed a number

of treatments (including physical therapy, pain relief medication, and injections),

and consistently kept Salisbury from returning to work until further notice due to

his back pain. Consequently, the ALJ’s finding that Salisbury was capable of




                                          73
performing sedentary work (with a sit/stand option) was improperly based on her

own assessment of the medical record. The record lacks any unambiguous medical

opinion that Salisbury could sit for six hours or stand for two hours a day, as would

be required in a sedentary job. Yet the ALJ somehow determined that he could

perform sedentary work with specific additional limitations. It is well-settled that

“[a]n ALJ is not qualified to assess a claimant’s RFC on the basis of bare medical

findings, and as a result an ALJ’s determination of RFC without a medical advisor’s

assessment is not supported by substantial evidence.” Wilson v. Colvin, No. 13-CV-

6286P (MWP), 2015 WL 1003933, at *21 (W.D.N.Y. Mar. 6, 2015) (citation omitted).

Thus, even though the Commissioner is empowered to make the RFC

determination, “[w]here the medical findings in the record merely diagnose [the]

claimant’s exertional impairments and do not relate those diagnoses to specific

residual functional capabilities,” the general rule is that the Commissioner “may

not make the connection himself.” Id. (citation omitted).

      “Because there is no medical source opinion supporting the ALJ’s finding that

[Salisbury] can perform sedentary work, the [C]ourt concludes that the ALJ’s RFC

determination is without substantial support in the record and remand . . . is

appropriate.” House v. Astrue, No. 11-CV-915 (GLS), 2013 WL 422058, at *4

(N.D.N.Y. Feb. 1, 2013). See also Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)

(“The Commissioner, who has the burden on the issue, failed to introduce any

medical evidence that [plaintiff] could hold a sedentary job. To the contrary,

[plaintiff’s] treating physicians concluded that [plaintiff] could not sit for long




                                           74
periods of time and therefore could not perform “sedentary work,” as defined by 20

C.F.R. § 404.1567.”); Tricic v. Astrue, No. 07-CV-997 (NAM), 2010 WL 3338697, at

*3–4 (N.D.N.Y. Aug. 24, 2010) (ALJ’s determination that plaintiff could stand/walk

and sit for about six hours in eight-hour workday was not supported by substantial

evidence where two treating doctors opined that plaintiff should avoid prolonged

sitting and/or standing, and no examining doctor provided specific opinion about

plaintiff’s ability to sit or stand for particular periods of time).13

              b.     The Determination that Salisbury Can Be On Task At All
                     Times Lacks Substantial Support

       The ALJ’s mental RFC determination also lacks substantial support in the

record. The ALJ concluded only that Salisbury was “limited to understanding,

remembering and carrying out simple, routine non-complex tasks” but otherwise

would remain on-task at all times. AR at 1069. The only opinion in the record that




13 Because the Court remands on this basis, it need not address whether the other
aspects of the ALJ’s physical RFC determination are supported by the record. The
Court notes, however, “[p]ostural limitations . . . would not usually erode the
occupational base for a full range of unskilled sedentary work significantly because
those activities are not usually required in sedentary work.” SSR 96-9p, 1996 WL
374185, at *7 (SSA July 2, 1996). Likewise, “[l]imitations or restrictions on the
ability to push or pull will generally have little effect on the unskilled sedentary
occupational base.” Id. at *6. There appears to be some inconsistency among
Salisbury’s treating physicians regarding the amount of weight he could carry or
lift. Compare AR at 1052 (Dr. Hosain opining that Salisbury could not lift more
than ten pounds) with id. at 536 (Dr. Mehar indicating that he could not lift any
weight). “An inability to lift or carry more than 1 or 2 pounds would erode the
unskilled sedentary occupational base significantly.” SSR 96-9p, 1996 WL 374185,
at *6. However, in light of the Court’s conclusion that the ALJ’s physical RFC
determination is without substantial support in the record, the Court will not
analyze whether the ALJ’s apparent decision to credit Dr. Hosain’s opinion over Dr.
Mehar’s on this point was proper.


                                             75
reflects this assessment is from Dr. Murphy, who opined that Salisbury was limited

to simple work-related tasks but otherwise had no limitation in his ability to

maintain concentration and attention. The ALJ, however, never explicitly credited

her. Even if she did so implicitly, like Dr. Figueroa, Dr. Murphy conducted a

consultative examination in 2017. Thus, her opinion is hardly enlightening as to

Salisbury’s mental state nine years prior. Moreover, the ALJ herself concluded, at

step three, that Salisbury had a moderate limitation with regard to concentrating,

persisting, or maintaining pace. AR at 1068. Yet the ALJ failed to incorporate her

own finding in assessing Salisbury’s mental residual functional capacity. This is

particularly problematic because, during the 2018 hearing, the ALJ crafted a

hypothetical question for the vocational expert based on Salisbury being off-task

15% of the time due to attention or concentration problems. Id. at 1115. The

vocational expert testified that with these limitations, a claimant would not be able

to perform any work. Id. The ALJ, therefore, was aware that this particular

mental limitation was critical to the ultimate question of disability. Nevertheless,

the ALJ failed to discuss this limitation or even acknowledge its existence in her

RFC assessment.

      Although the Commissioner makes no argument regarding the ALJ’s

weighing of the opinion evidence, it is worth noting that Dr. Mehar opined that

Salisbury was limited with respect to sustained concentration and persistence,

while Dr. Rochman similarly opined that he had marked deficiencies of

concentration, persistence, or pace. Even accepting the ALJ’s reason for rejecting




                                         76
Dr. Mehar’s opinion—that it “is outside his scope of expertise,” id. at 1072—the ALJ

does not provide good reasons for according less than controlling weight to the

opinion of treating psychiatrist Dr. Rochman (and, again, the Commissioner makes

no such argument that to do so would have been proper). The ALJ reasoned that

Dr. Rochman’s 2011 opinion was inconsistent with his own treatment notes, Dr.

Hosain’s notes, and Dr. Murphy’s consultative examination. However, upon a closer

examination of these reasons, the Court concludes that the ALJ cherry-picked two

positive references in the set of therapy notes, which as a whole, described an

isolated, hopeless, and insecure individual; Dr. Hosain was Salisbury’s pain

management physician and thus any purported mental assessment was outside the

scope of his treatment; and Dr. Murphy’s consultative examination in 2017 does not

purport to opine retrospectively and therefore may not necessarily constitute

substantial evidence. As discussed above, the ALJ failed to seek clarification from

Dr. Rochman about his medical opinion, which the ALJ had been repeatedly

instructed by the Appeals Council to do. Because there was insufficient evidence to

reject the opinion of treating psychiatrist Dr. Rochman without further clarification,

the ALJ’s mental RFC determination also lacks substantial support.

      2.     The ALJ’s Credibility Determination is Not Supported by
             Substantial Evidence

      The ALJ also erred in her assessment of Salisbury’s credibility. It is the

province of the Commissioner and not the reviewing court to “appraise the

credibility of witnesses, including the claimant.” Aponte v. Sec’y of Health &

Human Servs., 728 F.2d 588, 591 (2d Cir. 1984). Thus, if the Commissioner’s


                                         77
credibility findings are supported by substantial evidence, the court must uphold

the ALJ’s decision to discount a claimant’s subjective complaints. Id. (citing

McLaughlin v. Sec’y of Health, Educ., and Welfare, 612 F.2d 701, 704 (2d Cir.

1980)). “When evaluating the credibility of an individual’s statements, the

adjudicator must consider the entire case record and give specific reasons for the

weight given to the individual’s statements.” SSR 96–7p, 1996 WL 374186, at *4.

These reasons “must be grounded in the evidence and articulated in the

determination or decision.” Id.

      Here, the ALJ did not discuss Salisbury’s testimony at any of the three

administrative hearings or the sworn statements offered by his wife. Moreover,

while the ALJ gave specific reasons in support of her assessment of Salisbury’s

credibility, these reasons are not supported by substantial evidence. The ALJ first

concluded that “the claimant has described daily activities, which are not limited to

the extent one would expect, given the complaints of disabling symptoms and

limitations. The claimant can take care of his daily needs without serious mental or

physical interference—including basic house management, traveling (vacationing)

and adhering to the daily needs of his three children, albeit [with] assistance from

his wife.” AR at 1076 (citing, inter alia, id. at 1927). As an initial matter, the ALJ

cites to a 2015 progress note mentioning that Salisbury is “[g]oing on vacation.” Id.

at 1927. It is unclear to the Court how taking a trip in 2015 is indicative of being

capable of sedentary work in 2008.




                                          78
      Moreover, although it was certainly proper for the ALJ to consider

Salisbury’s daily activities in assessing his credibility, including his ability to do

housework and care for his children, see 20 C.F.R. § 404.1529(a), (c)(3), the ALJ

should have looked deeper into Salisbury’s actual performance of these duties. By

his own admission, Salisbury helped care for his three young children. But the

record as a whole indicates that Salisbury did little more than the bare minimum

daily activities with his children: give them their meals and watch them play.

Otherwise, his wife and the family babysitter were responsible for preparing their

meals, changing their clothes, and putting them to bed. AR at 606, 615. Indeed,

Salisbury testified that he could not carry or play with his children like he used to.

Id. at 606. The Second Circuit has long held that a claimant need not be an invalid,

incapable of performing any daily activities, in order to receive disability benefits.

See, e.g., Balsamo, 142 F.3d at 81; Nelson v. Bowen, 882 F.2d 45, 49 (2d Cir. 1989)

(“When a disabled person gamely chooses to endure pain in order to pursue

important goals, it would be a shame to hold this endurance against him in

determining benefits unless his conduct truly showed that he is capable of

working.”). Salisbury testified that he spent most of his time during the day in his

recliner, AR at 606, 609, and the record as a whole supports this testimony. As far

as housework is concerned, again, it appears that Salisbury did little more than the

bare minimum. Id. at 608, 1670. He testified that he “rel[ies] on [his] wife for

everything,” id. at 615, which his wife and the notes from his therapy sessions

corroborate in detail. Id. at 326, 828–36, 1626–29.




                                            79
      The ALJ also reasoned that “when considering the type, dosage, effectiveness,

and side effects of any medication the claimant takes or has taken to alleviate pain

or other symptoms, it would not prevent the claimant from engaging in the above

sedentary residual functional capacity, with a sit/stand option.” Id. at 1076–77.

Not only did the ALJ fail to cite to any support for this claim, but there is ample

evidence in the record strongly suggesting otherwise—that is, it does not appear

that his impairments were controlled or even amenable to treatment or medication,

thereby further supporting a finding of disability. See, e.g., id. at 1052 (“The patient

has received treatments including trigger point injections with some limited and

temporary relief of his pain. He undergoes tripper point injections at intervals of

about 2-3 months. The patient has tried physical therapy with limited relief of his

pain. . . . [S]ince he has not responded to medical treatments or injections with

resolution of his pain he may continue to experience pain for at least many years.”).

      The ALJ’s third reason to discredit Salisbury—that “the record does not

contain any non-conclusory opinions, supported by clinical or laboratory evidence,

from treating or examining physicians indicating that the claimant is currently

disabled,” id. at 1077—is factually inaccurate as two treating physicians—Dr.

Hosain and Dr. Levin—made statements, supported by their examination findings,

that they were keeping Salisbury from returning to work. Id. at 649, 652, 719,

1783, 1787–88. Similarly, the ALJ’s fourth reason—“[A] review of the claimant’s

work history and earnings described in Finding 2, reveal that the claimant’s work

ended partly due to business dissolution. . . . [I]f profits continued the claimant’s




                                           80
disability application would be denied on Step 2 grounds, in spite of the medical

record,” id.— overlooks Salisbury’s explanation that the business dissolved precisely

because he was experiencing disabling symptoms and therefore could not perform

his previous duties, which, again, is substantiated by his treating physicians Drs.

Levin and Hosain.

      Finally, the ALJ maintained that “the claimant’s symptoms and related

limitations are not consistent with the evidence.” Id. However, the ALJ cherry-

picked several isolated portions of treatment notes that were supportive of her

decision and disregarded the majority of the medical evidence in the record,

including that of treating physicians Drs. Levin and Hosain. This type of selective

analysis of the record is improper. See, e.g., Cautillo v. Berryhill, No. 17-CV-1356

(KPF), 2018 WL 1305717, at *26 (S.D.N.Y. Mar. 12, 2018) (“[A]n administrative law

judge may not ‘cherry-pick’ medical opinions that support his or her opinion while

ignoring opinions that do not.”) (quoting Tim v. Colvin, No. 12-CV-1761 (GLS), 2014

WL 838080, at *7 (N.D.N.Y. Mar. 4, 2014)); accord Artinian v. Berryhill, No. 16-CV-

4404 (ADS), 2018 WL 401186, at *8 (E.D.N.Y. Jan. 12, 2018) (“Federal courts

reviewing administrative social security decisions decry ‘cherry picking’ of relevan[t]

evidence, which may be defined as inappropriately crediting evidence that supports

administrative conclusions while disregarding differing evidence from the same

source.”); Collins v. Colvin, No. 15-CV-523 (FPG), 2016 WL 5529424, at *3

(W.D.N.Y. Sept. 30, 2016) (ALJ “may not credit evidence that supports

administrative findings while ignoring conflicting evidence from the same source”).




                                          81
Accordingly, the Court concludes that the reasons that the ALJ gave for discrediting

Salisbury are not supported by substantial evidence.

      3.     Because the Record Contains Persuasive Proof of Disability,
             The Appropriate Remedy is Remand Solely for the Calculation
             of Benefits

       Given that the Commissioner, on remand, did not remedy the fact that the

ALJ’s RFC determination was not supported by substantial medical evidence on a

fully developed record, this case must be remanded again. Both Salisbury and the

Commissioner agree that remand is necessary, but they disagree as to whether

remand should be for further administrative proceedings or solely for the

calculation of benefits. Salisbury argues that the Court should reverse and award

benefits on the grounds that the record contains persuasive proof of disability and

that a remand for further evidentiary proceedings would serve no purpose. The

Commissioner, however, seeks a remand for further evidentiary proceedings that

would allow the ALJ to re-evaluate the opinion evidence and adequately identify the

evidence supporting the RFC finding. Because the well-developed record contains

substantial evidence of Salisbury’s disability and because the Commissioner has

twice failed to marshal substantial evidence to support his finding to the contrary,

and in light of the 11-year adjudicatory delay in this case for the ten-month period

at issue, the Court concludes that remand for further proceedings is unnecessary

and orders a remand solely for the calculation of benefits.

      After reviewing the decision of the Commissioner, a court may affirm, modify,

or reverse that decision upon the pleadings and record, “with or without remanding




                                          82
the cause for a rehearing.” 42 U.S.C. § 405(g). “When there are gaps in the

administrative record or the ALJ has applied an improper legal standard . . .

remand to the Secretary for further development of the evidence” is generally

appropriate. Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980). On the other hand,

remand for the determination of benefits is warranted “‘when the record provides

persuasive proof of disability and a remand for further evidentiary proceedings

would serve no purpose.’” Id.; see also Valerio v. Comm’r of Soc. Sec., No. 08-CV-

4253 (CPS), 2009 WL 2424211, at *17 (E.D.N.Y. Aug. 6, 2009) (Where there is “‘no

apparent basis to conclude that a more complete record might support the

Commissioner’s decision, we have opted simply to remand for a calculation of

benefits’”) (quoting Rosa, 168 F.3d at 72).

      In order to qualify for DIB benefits for the closed period, Salisbury must have

been disabled on or before December 31, 2008, his date last insured. See Arnone v.

Bowen, 882 F.2d 34, 38 (2d Cir. 1989) (plaintiff can only be entitled to “period of

disability,” if his continuous disability began before date on which his insured

status lapsed) (citing 20 C.F.R. § 404.320(b) (2)); Swainbank v. Astrue, 356 F. App’x

545, 547 (2d Cir. 2009). Given the totality of the extensive record in this case, I am

persuaded that the evidence leads to the conclusion that Salisbury was disabled on

his date last insured and that the Commissioner cannot, on remand, develop or

articulate further evidence supporting the opposite conclusion.

      The record provides persuasive evidence that Salisbury’s back impairment

was disabling. The imaging studies in the record—showing evidence of




                                          83
degenerative disc disease and bilateral facet arthritis, AR at 494–98—provide

objective support for the severity of Salisbury’s symptoms, which were corroborated

by his wife and by notes from his treating physicians. The imaging studies also

provide support for the 2009 opinion of treating physician Dr. Mehar that Salisbury

could not sit for six hours per day and therefore lacked the RFC to perform full-time

sedentary work under the regulations. See, e.g., Brown v. Bowen, No. 82-CV-3403

(TPG), 1988 WL 138157, at *7 (S.D.N.Y. Dec. 14, 1988) (“If plaintiff could only sit

for 3–4 hours per day, that would not support a finding that she could perform

sedentary work.”).

      Even if the ALJ properly discounted Dr. Mehar’s opinion, medical records

indicate that from the date of the injury through at least September 2008, Salisbury

was kept out of work by other doctors who were more intimately aware of his back

condition. There are a number of notes in the record from two treating physicians—

Drs. Levin and Hosain—advising that Salisbury was temporarily or permanently

disabled during the relevant time period and that he should not return to work. AR

at 649, 652, 719, 1783, 1787–88. The Court recognizes that these disability findings

were not binding on the ALJ but, given that they are all so similar in nature and

are supported by the medical evidence, the Court concludes that the ALJ failed to

accord the opinions of Salisbury’s treating physicians the controlling weight they

should have received.

      The ALJ ultimately found that Salisbury could not even perform the full

range of sedentary work. Id. at 1072. Any more limitations to his RFC would, of




                                         84
course, further erode his ability to perform other, less than sedentary work. See

SSR 96-9p, 1996 WL 374185, at *7 (SSA July 2, 1996) (individuals who may be able

to sit for a time but must get up and stand or walk for a while before returning to

sitting are not functionally capable of doing the prolonged sitting contemplated by

sedentary work). Indeed, although the RFC findings that were described in the

ALJ’s primary hypothetical to the vocational expert were not, as discussed above,

supported by substantial evidence, the ALJ’s second hypothetical to the vocational

expert incorporated the limitation in attention and concentration that the ALJ had

earlier found. AR at 1115. In response to that hypothetical, the vocational expert

testified that no jobs existed in the national economy which could be performed by

such an individual. Id. Because the record provides persuasive proof of Salisbury’s

disability, application of the legal standards could only lead to one conclusion:

Salisbury was incapable of performing the full range of sedentary work such that he

was under a disability, as defined in the Social Security Act. See, e.g., Minor v.

Astrue, No. 11-CV-6556 (MAT), 2012 WL 5948952, at *7 (W.D.N.Y. Nov. 28, 2012)

(reversed and remanded solely for calculation of benefits where “the Commissioner’s

decision to deny the Plaintiff benefits was not supported by substantial evidence in

the record and was marred by several legal errors” and where substantial evidence

in record demonstrated that plaintiff was disabled); Maline v. Astrue, No. 08-CV-

1712 (NGG), 2010 WL 4258259, at *2 (E.D.N.Y. Oct. 21, 2010) (“Remand for the

calculation of benefits is appropriate when the record provides persuasive proof of




                                          85
disability and the application of the correct legal standards ‘could lead to only one

conclusion.’”) (citing Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987)).

      A remand for calculation of benefits is also appropriate here because it is

apparent that a more complete record could not support the Commissioner's

decision. See Rosa, 168 F.3d at 83. This is not a case where the record contains an

obvious gap or is otherwise undeveloped. Cf. Hilsdorf v. Comm’r of Soc. Sec., 724 F.

Supp. 2d 330, 345 (E.D.N.Y. 2010) (complete absence from file of contemporaneous

medical evidence from two treating physicians meant that there were “clearly very

significant gaps and deficiencies in the record,” such that remand for further

proceedings was warranted). Nor does the Commissioner argue that there is a

complete absence from the record of contemporaneous medical evidence. To the

contrary, this record is quite large, spanning two volumes, and appears to contain

Salisbury’s relevant medical history for the entire period. Yet on remand, when the

record had been fully developed, the Commissioner did not obtain any contrary

independent medical evidence and has twice failed to support his determination of

non-disability with substantial evidence.

      In remanding for the calculation of benefits, the Court is also swayed by the

fact that the ALJ twice failed to comply with the Appeals Council’s instructions to

pursue further information and clarification from Drs. Mehar and Rochman. I have

no reason to believe that yet another remand will remedy those problems. See

Balsamo, 142 F.3d at 82. Even if, on remand, the ALJ were to conclude—based on

clarification of their opinions—that Drs. Rochman and Mehar’s conclusions are not




                                            86
supported by the medical evidence, Salisbury’s RFC would necessarily be more

limited if the ALJ gives proper deference to the findings of treating physicians Drs.

Levin and Hosain, which the ALJ also failed to do.

      Salisbury filed his DIB application in January 2009, more than 11 years ago,

for a ten-month period of disability. Since then, he has had three administrative

hearings before two different ALJs, two Appeals Council orders remanding for

further proceedings and a new decision, and one District Court order remanding for

further proceedings and a new decision. Remanding for yet another proceeding and

decision, particularly when the Commissioner has offered no suggestion that there

is new evidence that would support a decision denying disability, could delay

payment of Salisbury’s benefits for many more years. Although the length of time

that a claim has been pending is not a sufficient basis to reverse and award

benefits, see, e.g., Giddings v. Astrue, 333 F. App’x 649, 655 (2d Cir. 2009), there is

no dispute that Salisbury carried his evidentiary burden of proving that he could

not perform his past work. Furthermore, as discussed above, the ALJ should have

sought clarification or supplementation of the opinions of treating physicians Drs.

Mehar, Levin, and Hosain regarding Salisbury’s physical limitations and Dr.

Rochman regarding his mental limitations. Had she done so, Salisbury would have

been found disabled, pursuant to the vocational expert’s testimony. Thus,

considering “the often painfully slow process by which disability determinations are

made,” Carroll v. Sec’y of Health and Human Servs., 705 F.2d 638, 644 (2d Cir.

1983), and that no purpose would be served by remanding for further proceedings,




                                           87
remand for the calculation of benefits is the more appropriate remedy in this case.

See, e.g., McClain v. Barnhart, 299 F. Supp. 2d 309, 329–31 (S.D.N.Y. 2004) (in light

of nine year adjudicatory delay in case, claim would be remanded for calculation of

benefits where record contained compelling evidence of claimant’s disability and

where Commissioner had twice failed to marshal substantial evidence to support

his finding to the contrary).

      Based on the well-developed record containing substantial evidence that

Salisbury suffered from physical and psychological impairments rendering him

incapable of working, the failure of the Commissioner after three attempts to

present evidence demonstrating that Salisbury’s impairments were not disabling

during the relevant period, and the length of time the claim has already consumed,

the decision of the Commissioner is reversed.

                                III.   CONCLUSION

      For the foregoing reasons, Salisbury’s motion is granted, and the

Commissioner’s cross-motion is denied. The Commissioner’s decision is reversed,

and the case is remanded solely for the calculation of benefits.

      The Clerk of Court is directed to close docket entries 13 and 23, marking

docket entry 13 as granted and docket entry 23 as denied and to enter judgment in

favor of Salisbury.

      SO ORDERED.

Date: February 26, 2020
      New York, New York




                                          88
